Exhibit 10.19

 

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

LEASE AGREEMENT

THIS LEASE, made this 21st day of November, 2006, between JOHN ARRILLAGA,
Trustee, or his Successor Trustee, UTA dated 7/20/77 (JOHN ARRILLAGA SURVIVOR’S
TRUST) as amended, hereinafter called Landlord, and OPTI, INC., a California
corporation, hereinafter called Tenant.

WITNESSETH:

Landlord hereby leases to Tenant and Tenant hereby hires and takes from Landlord
those certain premises (the “Premises”) outlined in Red on Exhibit A, attached
hereto and incorporated herein by this reference thereto more particularly
described as follows:

A portion of that certain 20,450+ square foot, two-story building located at
3430 West Bayshore Road, Suite 103, Palo Alto, California 94303, consisting of
approximately 2,804+ square feet of space on the first floor of the Building
(including Tenant’s Proportionate Share of the Common Area of the Building).
Said Premises is more particularly shown within the area outlined in Red on
Exhibit A attached hereto. The entire parcel, of which the Premises is a part,
is shown within the area outlined in Green on Exhibit A attached. The Premises
shall be improved for the Tenant, at Tenant’s sole cost and expense, by Landlord
pursuant to Paragraph 6.B (“As Is: Tenant Improvements to be Constructed for
Tenant by Landlord at Tenant’s Sole Cost and Expense”) and as shown on Exhibit B
attached hereto, and, subject to Landlord making said improvements and to
Paragraph 6 (“As-Is Basis”), is leased on an “as-is” basis, in its present
condition, and in the configuration as shown in Red on Exhibit B attached
hereto.

The word “Premises” as used throughout this Lease is hereby defined to include
the nonexclusive use of landscaped areas, sidewalks and driveways in front of or
adjacent to the Premises, and the nonexclusive use of the area directly
underneath or over such sidewalks and driveways. The gross leasable area of the
building shall be measured from outside of exterior walls to outside of exterior
walls, and shall include any atriums, covered entrances or egresses and covered
building loading areas.

Said letting and hiring is upon and subject to the terms, covenants and
conditions hereinafter set forth and Tenant covenants as a material part of the
consideration for this Lease to perform and observe each and all of said terms,
covenants and conditions. This Lease is made upon the conditions of such
performance and observance.

1. USE. Tenant shall use the Premises only in conformance with applicable
governmental laws, regulations, rules and ordinances for the purpose of general
office, and storage uses necessary for Tenant to conduct Tenant’s business,
provided that such uses shall be in accordance with all current and future
applicable governmental laws and ordinances and zoning restrictions, and for no
other purpose. Tenant shall not do or permit to be done in or about the Premises
nor bring or keep or permit to be brought or kept in or about the Premises
anything which is prohibited by or will in any way increase the existing rate of
(or otherwise affect) fire or any insurance covering the Premises or any part
thereof, or any of its contents, or will cause a cancellation of any insurance
covering the Premises or any part thereof, or any of its contents. Tenant shall
not do or permit to be done anything in, on or about the Premises which will in
any way obstruct or interfere with the rights of other tenants or occupants of
the Premises or neighboring premises or injure or annoy them, or use or allow
the Premises to be used for any improper, immoral, unlawful or objectionable
purpose, nor shall Tenant cause, maintain or permit any nuisance in, on or about
the Premises. No sale by auction shall be permitted on the Premises. Tenant
shall not place any loads upon the floors, walls, or ceiling which endanger the
structure, or place any harmful fluids or other materials in the drainage system
of the building, or overload existing electrical or other mechanical systems. No
waste materials or refuse shall be dumped upon or permitted to remain upon any
part of the Premises or outside of the building in which the Premises are a
part, except in trash containers placed inside exterior enclosures designated by
Landlord for that purpose or inside of the building proper where designated by
Landlord. No materials, supplies, equipment, finished products or semi-finished
products, raw materials or articles of any nature shall be stored upon or
permitted to remain outside the Premises. Tenant shall not place anything or
allow anything to be placed near the glass of any window, door partition or wall
which may appear unsightly from outside the Premises. No loudspeaker or other
device, system or apparatus which can be heard outside the Premises shall be
used in or at the Premises without the prior written consent of Landlord. Tenant
shall not commit or suffer to be committed any waste in or upon the Premises.
Tenant shall indemnify, defend and hold Landlord harmless against any loss,
expense, damage, reasonable attorneys’ fees, or liability arising out of failure
of Tenant to comply with any applicable law for which

 

Multi Tenant/Single Parcel   Page 1 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

Tenant is obligated to comply under the terms of this Lease. Tenant shall comply
with any covenant, condition, or restriction (“CC&R’s”) affecting the Premises
which regulates Tenant’s use of the Premises. The provisions of this Paragraph
are for the benefit of Landlord only and shall not be construed to be for the
benefit of any Tenant or occupant of the Premises.

2. TERM.

A. The Term of this Lease shall be for a period of THREE (3) years (unless
sooner terminated as hereinafter provided) and, subject to Paragraphs 2B and 3,
shall commence on the 1st day of January, 2007 (the “Commencement Date”) and end
on the 31st day of December, 2009. Notwithstanding anything to the contrary
herein, in no event shall the Lease Commencement Date be prior to January 1,
2007 unless any portion of the Premises are occupied by any of Tenant’s
operating personnel for the conduct of any of its business prior to January 1,
2007, in which event the Lease Commencement Date shall be changed from the
scheduled Commencement Date of January 1, 2007 to the earlier date that Tenant
occupies any portion of the Premises

B. Tender of Possession. Possession of the Premises shall be tendered by
Landlord to Tenant and the Term of the Lease shall commence when the first of
the following occurs:

(a) Upon the occupancy of the Premises by any of Tenant’s operating personnel
for the conduct of any of its business; or

(b) When the Tenant Improvements have been substantially completed for Tenant’s
use and occupancy and Landlord has delivered the Premises to Tenant, in
accordance and compliance with Paragraph 6.B (“As Is: Tenant Improvements to be
Constructed for Tenant by Landlord at Tenant’s Sole Cost and Expense”) and
Exhibit B of this Lease; provided, however, that in no event, except as noted in
Paragraphs 2.A or 2.B(a) above or 2.C (“Early Entry”) below, shall the Term of
the Lease commence before January 1, 2007; or

(c) As otherwise agreed in writing.

C. Early Entry: Upon receipt of written notice from Landlord (by U.S. Mail,
facsimile or electronic mail) that the Premises is available for Tenant’s entry,
Tenant and its agents and contractors shall be permitted to enter the Premises
prior to the Commencement Date for the purpose of installing at Tenant’s sole
cost and expense, Tenant’s trade fixtures and equipment, telephone equipment,
security systems and cabling for computers (“Early Entry Date”). Such entry
shall be subject to all of the terms and conditions of this Lease, except that
Tenant shall not be required to pay any Rent on account thereof, provided none
of Tenant’s operating personnel occupy said Premises; except, Tenant will be
responsible for all utilities expenses as outline in Lease Paragraph 12
(“Utilities of the Building in Which the Premises are Located”) from the Early
Entry Date. Any entry or installation work by Tenant and its agents in the
Premises pursuant to this Paragraph 2.C shall (i) be undertaken at Tenant’s sole
risk, (ii) not interfere with or delay Landlord’s work in the Premises (if any),
and (iii) not be deemed occupancy or possession of the Premises for purposes of
the Lease. Tenant shall indemnify, defend, and hold Landlord harmless from any
and all loss, damage, liability, expense (including reasonable attorney’s fees),
claim or demand of whatsoever character, direct or consequential, including, but
without limiting thereby the generality of the foregoing, injury to or death of
persons and damage to or loss of property arising out of the exercise by Tenant
of any early entry right granted hereunder. In the event Tenant’s work in said
Premises delays the completion of the Tenant Improvements to be provided by
Landlord, if any, or in the event Tenant has not completed construction of its
interior improvements, if any, by the scheduled Commencement Date, it is agreed
between the parties that this Lease will commence on the earlier of
(x) occupancy of any portion of the Premises by any of Tenant’s operating
personnel for the conduct of any of its business pursuant to Paragraph 2.B(a)
(“Term: Tender of Possession”) above, or (y) the scheduled Commencement Date of
January 1, 2007 regardless of the construction status of said interior
improvements completed or to be completed by Tenant or Landlord, as the case may
be. It is the intent of the parties hereto that the commencement of Tenant’s
obligation to pay Rent under the Lease not be delayed by any of such causes or
by any other act of Tenant (except as expressly provided herein) and, in the
event it is so delayed, Tenant’s obligation to pay Rent under the Lease shall
commence as of the date it would otherwise have commenced absent delay caused by
Tenant.

It is agreed in the event said Lease commences on a date other than the first
day of the month the Term of the Lease will be extended to account for the
number of days in the partial month. The Basic Rent during the resulting partial
month will be pro-rated (for the number of days in the partial month) at the
Basic Rent rate scheduled for the projected Commencement Date as shown in
Paragraph 4A.

 

Multi Tenant/Single Parcel   Page 2 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

3. POSSESSION. Subject to Paragraph 2.C (“Term: Early Entry”) above and the
terms and conditions stated herein, if Landlord, for any reason whatsoever,
cannot deliver possession of said Premises to Tenant at the commencement of the
said Term, as hereinbefore specified, this Lease shall not be void or voidable;
no obligation of Tenant shall be affected thereby; nor shall Landlord or
Landlord’s agents be liable to Tenant for any loss or damage resulting
therefrom; but in that event the commencement and termination dates of the
Lease, and all other dates affected thereby shall be revised to conform to the
date of Landlord’s delivery of possession, as specified in Paragraph 2B above.
The above is, however, subject to the provision that the period of delay of
delivery of the Premises shall not exceed sixty (60) days from the Commencement
Date herein (except those delays caused by Acts of God, strikes, war, utilities,
governmental bodies, weather, unavailable materials, and delays beyond
Landlord’s control shall be excluded in calculating such period) in which
instance Tenant, at its option, may, by written notice to Landlord, terminate
this Lease; provided Tenant submits said notice to Landlord prior to the
expiration of said 60 day period.

4. RENT.

A. Basic Rent. Subject to the terms of this Paragraph 4A, Tenant agrees to pay
to Landlord at such place as Landlord may designate without deduction, offset,
prior notice, or demand, and Landlord agrees to accept as Basic Rent for the
Leased Premises the total sum of THREE HUNDRED TWELVE THOUSAND SEVEN AND 80/100
Dollars ($312,007.80) in lawful money of the United States of America, payable
as follows:

Upon Tenant’s execution of this Lease, the sum of EIGHT THOUSAND FOUR HUNDRED
TWELVE AND N0/100 DOLLARS ($8,412.00) shall be due, representing the Basic Rent
for the period of January 1, 2007 through January 31, 2007.

On February 1, 2007, the sum of EIGHT THOUSAND FOUR HUNDRED TWELVE AND NO/100
DOLLARS ($8,412.00) shall be due, and a like sum due on the first day of each
month thereafter, through and including December 1, 2007.

On January 1, 2008, the sum of EIGHT THOUSAND SIX HUNDRED SIXTY-FOUR AND 36/100
DOLLARS ($8,664.36) shall be due, and a like sum due on the first day of each
month thereafter, through and including December 1, 2008.

On January 1, 2009, the sum of EIGHT THOUSAND NINE HUNDRED TWENTY-FOUR AND
29/100 DOLLARS ($8,924.29) shall be due, and a like sum due on the first day of
each month thereafter, through and including December 1, 2009; or until the
entire aggregate sum of THREE HUNDRED TWELVE THOUSAND SEVEN AND 80/100 Dollars
($312,007.80) has been paid.

B. Time for Payment. Full monthly Rent is due in advance on the first day of
each calendar month. In the event that the Term of this Lease commences on a
date other than the first day of a calendar month, on the date of commencement
of the Term hereof Tenant shall pay to Landlord as Rent for the period from such
date of commencement to the first day of the next succeeding calendar month that
proportion of the monthly Rent hereunder for the number of days between such
date of commencement and the first day of the next succeeding calendar month. In
the event that the Term of this Lease for any reason ends on a date other than
the last day of a calendar month, on the first day of the last calendar month of
the Term hereof Tenant shall pay to Landlord as Rent for the period from said
first day of said last calendar month to and including the last day of the Term
hereof that proportion of the monthly Rent hereunder for the number of days
between said first day of said last calendar month and the last day of the Term
hereof.

C. Late Charge. Notwithstanding any other provision of this Lease, if Tenant is
in default in the payment of Rent as set forth in this Paragraph 4 when due, or
any part thereof, Tenant agrees to pay Landlord, in addition to the delinquent
Rent due, a late charge for each Rent payment in default ten (10) days. Said
late charge shall equal ten percent (10%) of each Rent payment so in default.

D. Additional Rent. Beginning with the Commencement Date of the Term of this
Lease, Tenant shall pay to Landlord or to Landlord’s designated agent in
addition to the Basic Rent and as Additional Rent the following:

(a) All Taxes relating to the Premises as set forth in Paragraph 13, and

(b) All insurance premiums and deductibles relating to the Premises, as set
forth in Paragraph 17, and

 

Multi Tenant/Single Parcel   Page 3 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

(c) All charges, costs and expenses, which Tenant is required to pay hereunder,
together with all interest and penalties, costs and expenses including
reasonable attorneys’ fees and legal expenses, that may accrue thereto in the
event of Tenant’s failure to pay such amounts, and all damages, reasonable costs
and expenses which Landlord may incur by reason of default of Tenant or failure
on Tenant’s part to comply with the terms of this Lease. In the event of
nonpayment by Tenant of Additional Rent, Landlord shall have all the rights and
remedies with respect thereto as Landlord has for nonpayment of Rent.

References to “Proportionate Share” herein and throughout the Lease shall mean
the Proportionate Share allocated to the Premises based on (a) the total square
footage of Tenant’s Premises as a percentage of the total square footage of the
Building (2,804+ square foot Premises divided by 20,450+ square foot Building
equals 13.71%) or (b) such other equitable basis as calculated by Landlord.

The Additional Rent due hereunder shall be paid to Landlord or Landlord’s agent
(i) within five days for taxes and insurance and within thirty (30) days for all
other Additional Rent items after presentation of invoice from Landlord or
Landlord’s agent setting forth such Additional Rent (notwithstanding anything to
the contrary herein, Landlord shall not be required to submit ongoing monthly
statements to Tenant reflecting amounts owed as Additional Rent) and/or (ii) at
the option of Landlord, Tenant shall pay to Landlord monthly, in advance,
Tenant’s prorata share of an amount estimated by Landlord to be Landlord’s
approximate average monthly expenditure for such Additional Rent items, which
estimated amount shall be reconciled within one hundred twenty (120) days of the
end of each calendar year or more frequently if Landlord elects to do so at
Landlord’s sole and absolute discretion as compared to Landlord’s actual
expenditure for said Additional Rent items, with Tenant paying to Landlord,
within thirty (30) days after delivery by Landlord to Tenant of a written
reconciliation of the amounts to be paid, any amount of actual expenses expended
by Landlord in excess of said estimated amount, or Landlord crediting to Tenant
(providing Landlord may withhold any amount thereof required to cure Tenant’s
default in the performance of any of the terms, covenants and conditions of this
Lease) any amount of estimated payments made by Tenant in excess of Landlord’s
actual expenditures for said Additional Rent Items. Within thirty (30) days
after receipt of Landlord’s reconciliation, Tenant shall have the right, at
Tenant’s sole expense, to audit, at a mutually convenient time at Landlord’s
office, Landlord’s records specifically limited to the foregoing expenses. Such
audit must be conducted by Tenant or an independent nationally recognized
accounting firm that is not being compensated by Tenant or other third party on
a contingency fee basis. Tenant shall submit to Landlord a complete copy of said
audit at no expense to Landlord and a written notice stating the results of said
audit, and if such notice by Tenant and the respective audit reveals that
Landlord has overcharged Tenant, and the audit is not challenged by Landlord,
the amount overcharged shall be credited to Tenant’s account within thirty
(30) days after completion of Landlord’s review and approval of said audit.

Landlord shall, upon request by Tenant, provide Tenant with copies of individual
invoices related to the foregoing actual expenses, either by facsimile or by
U.S. mail; however, in no event shall Landlord be obligated to provide duplicate
copies of any invoice or other Lease documentation to Tenant and/or Tenant’s
representative (if any) for an audit of Tenant’s records outside of Landlord’s
office.

E. Management Fee. Beginning with the Commencement Date of the Term of this
Lease, Tenant shall pay to Landlord, in addition to the Basic Rent and
Additional Rent, a monthly management fee (“Management Fee”) equal to three
percent (3%) of the Basic Rent due for each month during the Lease Term. Tenant
shall be responsible for calculating the monthly Management Fee based on the
Basic Rent schedule shown in Paragraph 4.A above, and for paying said Management
Fee by the first day of each month during the Term of this Lease. Tenant’s
failure to pay the monthly Management Fee by the due date will result in a Late
Charge being assessed pursuant to the terms of Paragraph 4.C above.

The reference to “Rent” in this Paragraph 4 includes Basic Rent, Additional
Rent, and Management Fee. The respective obligations of Landlord and Tenant
under this Paragraph shall survive the expiration or other termination of the
Term of this Lease, and if the Term hereof shall expire or shall otherwise
terminate on a day other than the last day of a calendar year, the actual
Additional Rent incurred for the calendar year in which the Term hereof expires
or otherwise terminates shall be determined and settled on the basis of the
statement of actual Additional Rent for such calendar year and shall be prorated
in the proportion which the number of days in such calendar year preceding such
expiration or termination bears to 365.

F. Place of Payment of Rent. All Rent hereunder shall be paid to Landlord at the
office of Landlord at: JOHN ARRILLAGA SURVIVOR’S TRUST, 2560 MISSION COLLEGE
BOULEVARD, SUITE 101, SANTA CLARA, CA 95054, or to such other person or to such
other place as Landlord may from time to time designate in writing.

 

Multi Tenant/Single Parcel   Page 4 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

G. Security Deposit. Concurrently with Tenant’s execution of this Lease, Tenant
shall deposit with Landlord the sum of SEVENTEEN THOUSAND EIGHT HUNDRED
FORTY-EIGHT AND 58/100 Dollars ($17,848.58). Said sum shall be held by Landlord
as a Security Deposit for the faithful performance by Tenant of all of the
terms, covenants, and conditions of this Lease to be kept and performed by
Tenant during the Term hereof. If Tenant defaults with respect to any provision
of this Lease, including, but not limited to, the provisions relating to the
payment of Rent and any of the monetary sums due herewith, Landlord may (but
shall not be required to) use, apply or retain all or any part of this Security
Deposit for the payment of any other amount which Landlord may spend by reason
of Tenant’s default or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default. If any portion of said
Deposit is so used or applied, Tenant shall, within ten (10) days after written
demand therefor, deposit cash with Landlord in the amount sufficient to restore
the Security Deposit to its original amount. Tenant’s failure to do so shall be
a material breach of this Lease. Landlord shall not be required to keep this
Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on such Deposit. If Tenant fully and faithfully performs
every provision of this Lease to be performed by it, the Security Deposit or any
balance thereof shall be returned to Tenant (or at Landlord’s option, to the
last assignee of tenant’s interest hereunder) at the expiration of the Lease
Term and after Tenant has vacated the Premises; provided, however, that Landlord
may withhold therefrom the amount necessary to cover the cost of restoration of
the Premises if Tenant fails to do so as required under Lease Paragraph 5 and to
cure any then uncured default by Tenant under this Lease. In the event of
termination of Landlord’s interest in this Lease, Landlord shall transfer said
Deposit to Landlord’s successor in interest whereupon Tenant agrees to release
Landlord from liability for the return of such Deposit or the accounting
therefor. Tenant hereby waives the protection of Section 1950.7 of the
California Civil Code. Within forty-five (45) days after the expiration or
earlier termination of the Lease Term, and after Tenant has vacated and
surrendered the Premises, Landlord shall return to Tenant the then current
balance of Tenant’s Security Deposit (except for amounts that Landlord has
deducted to cure defaults of Tenant under the Lease, or to compensate Landlord
for damages for which Tenant is liable for pursuant to this Lease).

5. ACCEPTANCE AND SURRENDER OF PREMISES. Subject to Paragraphs 11 (“Expenses of
Operation, Management, and Maintenance of the Common Areas of the Parcel and
Building in Which the Premises are Located”) and 19B (“Compliance”), and by
entry hereunder, Tenant accepts the Premises as being in good and sanitary
order, condition and repair and accepts the building and improvements included
in the Premises in their present condition and without representation or
warranty by Landlord as to the condition of such building or as to the use or
occupancy which may be made thereof. Any exceptions to the foregoing must be by
written agreement executed by Landlord and Tenant. Tenant agrees on the last day
of the Lease Term, or on the sooner termination of this Lease, to surrender the
Premises promptly and peaceably to Landlord in good condition and repair (damage
by Acts of God, fire, normal wear and tear excepted), with all interior walls
painted, or cleaned so that they appear freshly painted, and repaired or
replaced, if damaged; all floors cleaned and waxed; all carpets cleaned and
shampooed; all broken, marred or nonconforming acoustical ceiling tiles
replaced; all windows washed; the air conditioning and heating systems serviced
by a reputable and licensed service firm and in good operating condition and
repair; the plumbing and electrical systems and lighting in good order and
repair, including replacement of any burned out or broken light bulbs or
ballasts; the lawn and shrubs in good condition including the replacement of any
dead or damaged plantings; the sidewalk, driveways and parking areas in good
order, condition and repair; together with all alterations, additions, and
improvements which may have been made, in, to, or on the Premises (except
moveable trade fixtures installed at the expense of Tenant) except that Tenant
shall ascertain from Landlord within thirty (30) days before the end of the Term
of this Lease whether Landlord desires to have the Premises or any part or parts
thereof restored to their condition and configuration as when the Premises were
delivered to Tenant and if Landlord shall so desire, then Tenant shall restore
said Premises or such part or parts thereof before the end of this Lease at
Tenant’s sole cost and expense. Tenant, on or before the end of the Term or
sooner termination of this Lease, shall remove all of Tenant’s personal property
and trade fixtures from the Premises, and all property not so removed on or
before the end of the Term or sooner termination of this Lease shall be deemed
abandoned by Tenant and title to same shall thereupon pass to Landlord without
compensation to Tenant. Landlord may, upon termination of this Lease, remove all
moveable furniture and equipment so abandoned by Tenant, at Tenant’s sole cost,
and repair any damage caused by such removal at Tenant’s sole cost. Upon
surrender of the Premises to Landlord, Tenant shall provide Landlord with keys
for all interior locking doors and Tenant agrees to pay to Landlord the cost of
Landlord re-keying (i) all exterior doors (including mechanical rooms) and
(ii) all interior doors with locks to which Tenant is not able to provide
Landlord keys. If Tenant has installed a cardkey system, Tenant shall also be
responsible for the costs Landlord incurs in replacing the doors and/or door
frames in which such cardkey system was installed and removing any and all
equipment and wiring related thereto. If the Premises be not surrendered at the
end of the Term or sooner termination of this Lease, Tenant shall indemnify
Landlord against loss or liability resulting from the delay by Tenant in so
surrendering the Premises including, without limitation, any claims made by any
succeeding Tenant founded on such delay. Nothing contained herein shall be
construed as an extension of the Term hereof or as a consent of Landlord to any

 

Multi Tenant/Single Parcel   Page 5 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

holding over by Tenant. The voluntary or other surrender of this Lease or the
Premises by Tenant or a mutual cancellation of this Lease shall not work as a
merger and, at the option of Landlord, shall either terminate all or any
existing subleases or subtenancies or operate as an assignment to Landlord of
all or any such subleases or subtenancies.

6. “AS-IS” BASIS. Subject only to Paragraphs 11 (“Expenses of Operation,
Management, and Maintenance of the Common Areas of the Parcel and Building in
Which the Premises are Located”) and 19B (“Compliance”), it is hereby agreed
that the Premises leased hereunder is leased strictly on an “as-is” basis and in
its present condition, and in the configuration as shown on Exhibit B attached
hereto, and by reference made a part hereof. Except as noted herein, it is
specifically agreed between the parties that Landlord shall not be required to
make, nor be responsible for any cost, in connection with any repair,
restoration, and/or improvement to the Premises in order for this Lease to
commence, or thereafter, throughout the Term of this Lease. Notwithstanding
anything to the contrary within this Lease, Landlord makes no warranty or
representation of any kind or nature whatsoever as to the condition or repair of
the Premises, nor as to the use or occupancy which may be made thereof.

5. A. Tenant Improvements to be Constructed for Tenant by Landlord at Tenant’s
Sole Cost and Expense. Landlord, as an accommodation to Tenant, has agreed to
have installed by vendors selected by Landlord, at Tenant’s sole cost and
expense, the following tenant improvements within the Premises (“Tenant
Improvement”) subject to the following terms and conditions herein:

1) Install the walls and doors shown in Blue on Exhibit B attached hereto;

2) Install glass wall as shown in Yellow on Exhibit B attached hereto;

3) Provide and install a new sink and base cabinets in the location shown in
Purple on Exhibit B attached hereto;

Tenant shall be billed directly by the vendors/contractors performing said
Tenant Improvements and Tenant shall be responsible for paying all costs related
to said Tenant Improvements directly to the vendor/contractor within the period
allowed by said vendor/contractor. Notwithstanding anything to the contrary
herein, Tenant shall look only to the respective vendor/contractor and not to
Landlord for any corrections and/or repairs or defects to said Tenant
Improvements.

Except as otherwise set forth herein, the Tenant Improvements shall become a
part of the Premises and Tenant shall not be required or allowed to remove said
Tenant Improvements upon Lease Termination.

7. ALTERATIONS AND ADDITIONS.

A. Tenant shall not make, or suffer to be made, any alteration or addition to
the Premises, or any part thereof, without the written consent of Landlord first
had and obtained by Tenant (such consent not to be unreasonably withheld), but
at the cost of Tenant, and any addition to, or alteration of, the Premises,
except moveable furniture and trade fixtures, shall at once become a part of the
Premises and belong to Landlord. Landlord reserves the right to approve all
contractors and mechanics proposed by Tenant to make such alterations and
additions. As a condition to Landlord granting its consent to any alterations,
Tenant shall deliver plans and specifications for Landlord’s review and
approval, and within five business days of completion of said alterations,
Tenant shall deliver to Landlord an original 1/8” scaled sepia or an other
electronic format as solely determined by Landlord. Tenant shall retain title to
all moveable furniture and trade fixtures placed in the Premises. All heating,
lighting, electrical, air conditioning, security systems, floor to ceiling
partitioning, drapery, carpeting, and floor installations made by Tenant,
together with all property that has become an integral part of the Premises,
shall not be deemed trade fixtures. Tenant agrees that it will not proceed to
make such alteration or additions, without having obtained consent from Landlord
to do so, and until five (5) days from the receipt of such consent, in order
that Landlord may post appropriate notices to avoid any liability to contractors
or material suppliers for payment for Tenant’s improvements. Tenant will at all
times permit such notices to be posted and to remain posted until the completion
of work. Tenant shall, if required by Landlord, secure at Tenant’s own cost and
expense, a completion and lien indemnity bond, satisfactory to Landlord, for
such work. Tenant further covenants and agrees that any mechanic’s lien filed
against the Premises for work claimed to have been done for, or materials
claimed to have been furnished to Tenant, will be discharged by Tenant, by bond
or otherwise, within ten (10) days after notice of filing thereof, at the cost
and expense of Tenant. Any exceptions to the foregoing must be made in writing
and executed by both Landlord and Tenant.

B. Tenant shall have the right to reconfigure modular, non-floor-to-ceiling
walls and non-floor-to-ceiling partitions without Landlord’s prior consent,
which have been installed by Tenant and paid for by Tenant.

 

Multi Tenant/Single Parcel   Page 6 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

C. At all times during the Term of this Lease, Tenant shall have the right to
install and remove trade fixtures as defined in the Lease which are installed
and paid for by Tenant, so long as Tenant immediately repairs all damage caused
by the installation thereof and returns the Premises to the condition existing
prior to the installation of such trade fixtures and repairs and restores any
so-called “donuts” or gaps in the roof and/or floor (including floor structure,
subfloor and appropriate floor covering for said area) and/or floor tiles and/or
ceiling tiles and lighting resulting from the removal of said trade fixtures.

8. RULES AND REGULATIONS AND COMMON AREA. Subject to the terms and conditions of
this Lease and such Rules and Regulations as Landlord may from time to time
prescribe, Tenant and Tenant’s employees, invitees and customers shall, in
common with other occupants of the Parcel/Building in which the premises are
located, and their respective employees, invitees and customers, and others
entitled to the use thereof, have the non-exclusive right to use the access
roads, parking areas, and facilities provided and designated by Landlord for the
general use and convenience of the occupants of the Parcel/Building in which the
Premises are located, which areas and facilities are referred to herein as
“Common Area”. This right shall terminate upon the termination of this Lease.
Landlord reserves the right from time to time to make changes in the shape,
size, location, amount and extent of Common Area; provided, however, that such
changes shall not unreasonably interfere with Tenant’s use of the Premises or
its access hereto. Landlord further reserves the right to promulgate such
reasonable rules and regulations relating to the use of the Common Area, and any
part or parts thereof, as Landlord may deem appropriate for the best interests
of the occupants of the Parcel/Building. Such Rules and Regulations may be
amended by Landlord from time to time, with or without advance notice, and all
amendments shall be effective upon delivery of a copy to Tenant. Landlord shall
not be responsible to Tenant for the non-performance by any other tenant or
occupant of the Parcel/Building of any of said Rules and Regulations.

Landlord shall operate, manage and maintain the Common Area. The manner in which
the Common Area shall be maintained and the expenditures for such maintenance
shall be at the reasonable discretion of Landlord.

9. PARKING. Tenant shall have the right to the nonexclusive use of seven
(7) parking spaces in the common parking area of the building. Tenant agrees
that Tenant, Tenant’s employees, agents, representatives, and/or invitees shall
not use parking spaces in excess of said 7 parking spaces allocated to Tenant
hereunder. Landlord shall have the right, at Landlord’s sole discretion, to
specifically designate the location of Tenant’s parking spaces within the common
parking area of the building in the event of a dispute among the tenants
occupying the building referred to herein, in which event Tenant agrees that
Tenant, Tenant’s employees, agents, representatives and/or invitees shall not
use any parking spaces other than those parking spaces specifically designated
by Landlord for Tenant’s use. Said parking spaces, if specifically designated by
Landlord to Tenant, may be relocated by Landlord at any time, and from time to
time. Landlord reserves the right, at Landlord’s sole discretion, to rescind any
specific designation of parking spaces, thereby returning Tenant’s parking
spaces to the common parking area. Landlord shall give Tenant written notice of
any change in Tenant’s parking spaces. Tenant shall not, at any time, park, or
permit to be parked, any trucks or vehicles adjacent to the loading area so as
to interfere in any way with the use of such areas, nor shall Tenant, at any
time, park or permit the parking of Tenant’s trucks and other vehicles or the
trucks and vehicles of Tenant’s suppliers or others, in any portion of the
common areas not designated by Landlord for such use by Tenant. Tenant shall not
park nor permit to be parked, any inoperative vehicles or equipment on any
portion of the common parking area or other common areas of the building. Tenant
agrees to assume responsibility for compliance by its employees with the parking
provision contained herein. If Tenant or its employees park in other than
designated parking areas, then Landlord may charge Tenant, as an additional
charge, and Tenant agrees to pay Ten Dollars ($10.00) per day for each day or
partial day each such vehicle is parking in any area other than that designated.
Tenant hereby authorizes Landlord, at Tenant’s sole expense, to tow away from
the building any vehicle belonging to Tenant or Tenant’s employees parked in
violation of these provisions, or to attach violation stickers or notices to
such vehicles. Tenant shall use the parking area for vehicle parking only and
shall not use the parking areas for storage.

10. TENANT MAINTENANCE. Except as otherwise provided for in Paragraph19B
(“Compliance”), Tenant shall, at its sole cost and expense, keep and maintain
the Premises (including appurtenances) and every part thereof in a high standard
of maintenance and repair, and in good and sanitary condition. Tenant’s
maintenance and repair responsibilities herein referred to include, but are not
limited to, janitorization, plumbing systems within the non-common areas of the
Premises (such as water and drain lines, sinks), electrical systems within the
non-common areas of the Premises (such as outlets, lighting fixtures, lamps,
bulbs, tubes, ballasts), heating and air-conditioning controls within the
non-common areas of the Premises (such as mixing boxes, thermostats, time
clocks, supply and return grills), non-common elevators (if any), and all
interior improvements within the Premises including but not limited to: wall
coverings, window coverings, acoustical ceilings, vinyl tile, carpeting,
partitioning, doors

 

Multi Tenant/Single Parcel   Page 7 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

(both interior and exterior, including closing mechanisms, latches, locks),
skylights (if any), automatic fire extinguishing systems, and all other interior
improvements of any nature whatsoever. Tenant agrees to provide carpet shields
under all rolling chairs or to otherwise be responsible for wear and tear of the
carpet caused by such rolling chairs if such wear and tear exceeds that caused
by normal foot traffic in surrounding areas. Areas of excessive wear shall be
replaced at Tenant’s sole expense upon Lease termination. Tenant hereby waives
all rights hereunder, and benefits of, subsection 1 of Section 1932 and Sections
1941 and 1942 of the California Civil Code and under any similar law, statute or
ordinance now or hereafter in effect.

Notwithstanding anything to the contrary in this Paragraph 10, Landlord shall
repair, including replacement related to, damage to the structural shell,
foundation, and roof structure (but not the interior improvements, roof
membrane, or glazing) of the building leased hereunder at Landlord’s cost,
however, Landlord shall amortize the cost of the repair over the useful life of
said repair, and Tenant shall be responsible for paying to Landlord, within
thirty days of written notice from Landlord, one hundred percent (100%) of
Tenant’s pro rata share of the amortization of said cost over the full Term
remaining in the Lease at the time the repair and/or replacement is made;
provided Tenant has not caused such damage, in which event Tenant shall be
responsible for 100 percent of any such costs and expense for repair and/or
replacement or damage so caused by the Tenant and shall pay such amount to
Landlord within thirty (30) days of the invoice date. For Example: In the event
(i) the roof structure is repaired at a cost of $10,000, and (ii) said repair
has a useful life of twenty years, and (iii) Tenant has one year remaining in
its Lease Term at the time said repair was made, Tenant would be charged its
prorata share of $500 ($10,000 / 20 years x 1 year = $500) as Additional Rent,
in which case said amount would be due within thirty (30) days of notice from
Landlord. Tenant hereby waives all rights under, and benefits of subsection I of
Section 1932 and Sections 1941 and 1942 of the California Civil Code and under
any similar law, statute or ordinance now or hereafter in effect.
Notwithstanding the foregoing, a crack in the foundation or exterior walls, or
any other defect in the Building that does not endanger the structural integrity
of the building for which Tenant is or is not responsible, or which is not
life-threatening, shall not be considered material, and Landlord may elect, in
its sole and absolute discretion, not to repair and/or replace the same;
however, Landlord may require Tenant to repair and/or replace the same at
Tenant’s sole cost and expense, within thirty days of written notice from
Landlord, if Tenant is responsible.

In the event the Term of the Lease is extended for any reason whatsoever,
Tenant’s pro rata share of the earlier repair and/or replacement cost shall be
increased to include the additional amount payable to Landlord due to the
Extended Term of the Lease. For Example: In the event: (i) the roof structure
was repaired as illustrated above; and (ii) this Lease is extended for an
additional five year period, Tenant would be liable for an additional payment to
Landlord of $2,500 as Additional Rent. Said payment would be due in full
immediately upon Tenant’s execution of a Lease Amendment memorializing the
extension of the Lease Term.

11. EXPENSES OF OPERATION, MANAGEMENT, AND MAINTENANCE OF THE COMMON AREAS OF
THE PARCEL AND BUILDING IN WHICH THE PREMISES ARE LOCATED. As Additional Rent
and in accordance with Paragraph 4D of this Lease, Tenant shall pay to Landlord
Tenant’s Proportionate Share of all expenses of operation, management,
maintenance and repair of the Common Areas of the Parcel including, but not
limited to, license, permit, and inspection fees; security; utility charges
associated with exterior landscaping and lighting (including water and sewer
charges); all charges incurred in the maintenance and replacement of landscaped
areas, lakes, parking lots and paved areas (including repairs, replacement,
resealing and restriping), sidewalks, driveways, maintenance, repair and
replacement of all fixtures and electrical, mechanical and plumbing systems;
supplies, materials, equipment and tools; the cost of capital expenditures which
have the effect of reducing operating expenses, provided, however, that in the
event Landlord makes such capital improvements, Landlord may amortize its
investment in said improvements (together with interest at the rate of fifteen
(15%) percent per annum on the unamortized balance) as an operating expense in
accordance with standard accounting practices, provided, that such amortization
is not at a rate greater than the anticipated savings in the operating expenses.

As Additional Rent and in accordance with Paragraph 4D of this Lease, Tenant
shall pay its Proportionate Share of the cost of operation (including common
utilities), management, maintenance, and repair of the building (including
structural and common areas such as lobbies, restrooms, janitor’s closets,
hallways, elevators, mechanical and telephone rooms, stairwells, entrances,
spaces above the ceilings and janitorization of said common areas) in which the
Premises are located. The maintenance items herein referred to include, but are
not limited to, all windows, window frames, plate glass, glazing, truck doors,
main plumbing systems of the building (such as water drain lines, sinks,
toilets, faucets, drains, showers and water fountains), main electrical systems
(such as panels and conduits), heating and air-conditioning systems (such as
compressors, fans, air handlers, ducts, boilers, heaters), structural elements
and exterior

 

Multi Tenant/Single Parcel   Page 8 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

surfaces of the building; store fronts, roof, downspouts, building common area
interiors (such as wall coverings, window coverings, floor coverings and
partitioning), ceilings, building exterior doors, skylights (if any), automatic
fire extinguishing systems, and elevators (if any); license, permit and
inspection fees; security, supplies, materials, equipment and tools; the cost of
capital expenditures which have the effect of reducing operating expenses,
provided, however, that in the event Landlord makes such capital improvements,
Landlord may amortize its investment in said improvements (together with
interest at the rate of fifteen (15%) percent per annum on the unamortized
balance) as an operating expense in accordance with standard accounting
practices, provided, that such amortization is not at a rate greater than the
anticipated savings in the operating expenses. Tenant hereby waives all rights
hereunder, and benefits of, subsection 1 of Section 1932 and Sections 1941 and
1942 of the California Civil Code and under any similar law, statute or
ordinance now or hereafter in effect.

“Additional Rent” as used herein shall not include Landlord’s debt repayments;
cost for the installation of partitioning or any other tenant improvements for
third party tenants; cost of attracting third party tenants; depreciation;
interest; or executive salaries.

12. UTILITIES OF THE BUILDING IN WHICH THE PREMISES ARE LOCATED. As Additional
Rent and in accordance with Paragraph 4D of this Lease Tenant shall pay its
Proportionate Share of the cost of all utility charges such as water, gas,
electricity, (telephone, telex and other electronic communications service, if
applicable) sewer service, waste pick-up and any other utilities, materials or
services furnished directly to the building in which the Premises are located,
including, without limitation, any temporary or permanent utility surcharge or
other exactions whether or not hereinafter imposed.

Landlord shall not be liable for and Tenant shall not be entitled to any
abatement or reduction of rent by reason of any interruption or failure of
utility services to the Premises when such interruption or failure is caused by
accident, breakage, repair, strikes, lockouts, or other labor disturbances or
labor disputes of any nature, or by any other cause, similar or dissimilar,
beyond the reasonable control of Landlord.

Provided that Tenant is not in default in the performance or observance of any
of the terms, covenants or conditions of this Lease to be performed or observed
by it, Landlord shall furnish to the Premises between the hours of 8:00 am and
6:00 pm, Mondays through Fridays (holidays excepted) and subject to the rules
and regulations of the Common Area hereinbefore referred to, reasonable
quantities of water, gas and electricity suitable for the intended use of the
Premises and heat and air-conditioning required in Landlord’s judgment for the
comfortable use and occupation of the Premises for such purposes. Tenant agrees
that at all times it will cooperate fully with Landlord and abide by all
regulations and requirements that Landlord may prescribe for the proper
functioning and protection of the building heating, ventilating and
air-conditioning systems. Whenever heat generating machines, equipment, or any
other devices (including exhaust fans) are used in the Premises by Tenant which
affect the temperature or otherwise maintained by the air-conditioning system,
Landlord shall have the right to install supplementary air-conditioning units in
the Premises and the cost thereof, including the cost of installation and the
cost of operation and maintenance thereof, shall be paid by Tenant to Landlord
upon demand by Landlord. Tenant will not, without the written consent of
Landlord, use any apparatus or device in the Premises (including, without
limitation), electronic data processing machines or machines using current in
excess of 110 Volts which will in any way increase the amount of electricity,
gas, water or air-conditioning usually furnished or supplied to premises being
used as general office space, or connect with electric current (except through
existing electrical outlets in the Premises), or with gas or water pipes any
apparatus or device for the purposes of using electric current, gas, or water.
If Tenant shall require water, gas, or electric current in excess of that
usually furnished or supplied to premises being used as general office space,
Tenant shall first obtain the written consent of Landlord, which consent shall
not be unreasonably withheld and Landlord may cause an electric current, gas or
water meter to be installed in the Premises in order to measure the amount of
electric current, gas or water consumed for any such excess use. The cost of any
such meter and of the installation, maintenance and repair thereof, all charges
for such excess water, gas and electric current consumed (as shown by such
meters and at the rates then charged by the furnishing public utility); and any
additional expense incurred by Landlord in keeping account of electric current,
gas, or water so consumed shall be paid by Tenant, and Tenant agrees to pay
Landlord therefor promptly upon demand by Landlord.

13. TAXES.

A. As Additional Rent and in accordance with Paragraph 4D of this Lease, Tenant
shall pay to Landlord, monthly in advance or as they become due, pursuant to
statements submitted by Landlord, Tenant’s Proportionate Share of all Real
Property Taxes relating to the Premises accruing with respect to the Premises
during the Term of this Lease and the Extended Term (if any). The term “Real
Estate Taxes” shall also include supplemental taxes related to the period of
Tenant’s Lease Term whenever levied, including any such taxes that may be levied
after the Lease Term has expired. In the event the Premises leased hereunder
consist of only a portion of the entire tax parcel, Tenant shall pay to Landlord
monthly in

 

Multi Tenant/Single Parcel   Page 9 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

advance or as they become due, pursuant to statements submitted to Tenant by
Landlord, Tenant’s Proportionate Share of such real estate taxes allocated to
the Leased Premises by square footage or other reasonable basis as calculated
and determined by Landlord. If the tax billing pertains 100% to the Leased
Premises, and Landlord chooses to have Tenant pay said real estate taxes
directly to the Tax Collector, then in such event it shall be the responsibility
of Tenant to obtain the tax and assessments bills and pay, prior to delinquency,
the applicable real property taxes and assessments pertaining to the Leased
Premises, and failure to receive a bill for taxes and/or assessments shall not
provide a basis for cancellation of or non-responsibility for payment of
penalties for nonpayment or late payment by Tenant. The term “Real Property
Taxes”, as used herein, shall mean (i) all taxes, assessments, levies and other
charges of any kind or nature whatsoever, general and special, foreseen and
unforeseen (including all installments of principal and interest required to pay
any general or special assessments for public improvements and any increases
resulting from reassessments caused by any change in ownership of the Premises)
now or hereafter imposed by any governmental or quasi-governmental authority or
special district having the direct or indirect power to tax or levy assessments,
which are levied or assessed against, or with respect to the value, occupancy or
use of, all or any portion of the Premises (as now constructed or as may at any
time hereafter be constructed, altered, or otherwise changed) or Landlord’s
interest therein; any improvements located within the Premises (regardless of
ownership); the fixtures, equipment and other property of Landlord, real or
personal, that are an integral part of and located in the Premises; or parking
areas, public utilities, or energy within the Premises; (ii) all charges, levies
or fees imposed by reason of environmental regulation or other governmental
control of the Premises and (iii) all costs and fees (including reasonable
attorneys’ fees) incurred by Landlord in reasonably contesting any Real Property
Tax and in negotiating with public authorities as to any Real Property Tax. If
at any time during the Term of this Lease the taxation or assessment of the
Premises prevailing as of the Commencement Date of this Lease shall be altered
so that in lieu of or in addition to any Real Property Tax described above there
shall be levied, assessed or imposed (whether by reason of a change in the
method of taxation or assessment, creation of a new tax or charge, or any other
cause) an alternate or additional tax or charge (i) on the value, use or
occupancy of the Premises or Landlord’s interest therein or (ii) on or measured
by the gross receipts, income or rentals from the Premises, on Landlord’s
business of leasing the Premises, or computed in any manner with respect to the
operation of the Premises, then any such tax or charge, however designated,
shall be included within the meaning of the term “Real Property Taxes” for
purposes of this Lease. If any Real Property Tax is based upon property or rents
unrelated to the Premises, then only that part of such Real Property Tax that is
fairly allocable to the Premises shall be included within the meaning of the
term “Real Property Taxes.” Notwithstanding the foregoing, the term “Real
Property Taxes” shall not include estate, inheritance, gift or franchise taxes
of Landlord or the federal or state net income tax imposed on Landlord’s income
from all sources.

B. Taxes on Tenant’s Property. Tenant shall be liable for and shall pay ten days
before delinquency, taxes levied against any personal property or trade fixtures
placed by Tenant in or about the Premises. If any such taxes on Tenant’s
personal property or trade fixtures are levied against Landlord or Landlord’s
property or if the assessed value of the Premises is increased by the inclusion
therein of a value placed upon such personal property or trade fixtures of
Tenant and if Landlord, after written notice to Tenant, pays the taxes based on
such increased assessment, which Landlord shall have the right to do regardless
of the validity thereof, but only under proper protest if requested by Tenant,
Tenant shall within five (5) days after demand, as the case may be, repay to
Landlord the taxes so levied against Landlord, or the proportion of such taxes
resulting from such increase in the assessment; provided that in any such event
Tenant shall have the right, in the name of Landlord and with Landlord’s full
cooperation, to bring suit in any court of competent jurisdiction to recover the
amount of such taxes so paid under protest, and any amount so recovered shall
belong to Tenant.

14. ASSESSMENT CREDITS. The demised property herein may be subject to a special
assessment levied by the City in which the Premises are located as part of an
Improvement District. As a part of said special assessment proceedings (if any),
additional bonds were or may be sold and assessments were or may be levied to
provide for construction contingencies and reserve funds. Interest shall be
earned on such funds created for contingencies and on reserve funds which will
be credited for the benefit of said assessment district. To the extent surpluses
are created in said district through unused contingency funds, interest earnings
or reserve funds, such surpluses shall be deemed the property of Landlord.
Notwithstanding that such surpluses may be credited on assessments otherwise due
against the Premises, Tenant shall pay to Landlord, as Additional Rent if, and
at the time of any such credit of surpluses, an amount equal to all such
surpluses so credited. For example: if (i) the property is subject to an annual
assessment of $1,000.00, and (ii) a surplus of $200.00 is credited towards the
current year’s assessment which reduces the assessment amount shown on the
property tax bill from $1,000.00 to $800.00, Tenant shall, upon receipt of
notice from Landlord, pay to Landlord said $200.00 surplus credit as Additional
Rent.

15. LIABILITY INSURANCE. Tenant, at Tenant’s expense, agrees to keep in force
during the Term of this Lease a policy of commercial general liability insurance
with combined single limit coverage

 

Multi Tenant/Single Parcel   Page 10 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

of not less than Two Million Dollars ($2,000,000) per occurrence for bodily
injury and property damage occurring in, on or about the Premises, including
parking and landscaped areas. Such insurance shall be primary and
noncontributory as respects any insurance carried by Landlord. The policy or
polices effecting such insurance shall name Landlord, John Arrillaga, as Trustee
under the John Arrillaga Survivor’s Trust dated July 20, 1977, as amended; the
John Arrillaga Survivor’s Trust; John Arrillaga, as an individual; and any
beneficiaries, trustees and successor trustees, other partners or co-venturers
of Landlord or said trusts as additional insureds (collectively “Landlord
Entities”), and shall insure any liability of Landlord, contingent or otherwise,
as respects acts or omissions of Tenant, its agents, employees or invitees or
otherwise by any conduct or transactions of any of said persons in or about or
concerning the Premises, including any failure of Tenant to observe or perform
any of its obligations hereunder; shall be issued by an insurance company
admitted to transact business in the State of California; and shall provide that
the insurance effected thereby shall not be canceled, except upon thirty
(30) days’ prior written notice to Landlord. Tenant’s insurance shall be primary
as respects to the Landlord Entities, or if excess, shall stand in an unbroken
chain of coverage. In either event, any other insurance maintained by the
Landlord Entities shall be in excess of Tenant’s insurance and shall not be
called upon to contribute with any insurance required to be provided by Tenant.
The required insurance shall be reflected on a certificate of insurance of said
policy, which certificate shall be delivered to Landlord concurrently with
Tenant’s return of this executed Lease to Landlord. If, during the Term of this
Lease, in the considered opinion of Landlord’s Lender, insurance advisor, or
counsel, the amount of insurance described in this Paragraph 15 is not adequate,
Tenant agrees to increase said coverage to such reasonable amount as Landlord’s
Lender, insurance advisor, or counsel shall deem adequate.

16. TENANT’S PERSONAL PROPERTY INSURANCE AND WORKMAN’S COMPENSATION INSURANCE.
Tenant shall maintain a policy or policies of fire and property damage insurance
in “ Special Form” with a sprinkler leakage endorsement insuring the personal
property, inventory, trade fixtures, and leasehold improvements within the
Leased Premises for the full replacement value thereof. The proceeds from any of
such policies shall be used for the repair or replacement of such items so
insured.

Tenant shall also maintain a policy or policies of workman’s compensation
insurance and any other employee benefit insurance sufficient to comply with all
laws.

17. PROPERTY INSURANCE. Landlord shall purchase and keep in force, and as
Additional Rent and in accordance with Paragraph 4D of this Lease, Tenant shall
pay to Landlord (or Landlord’s agent if so directed by Landlord) Tenant’s
Proportionate Share (allocated to the Leased Premises by square footage or other
equitable basis as calculated and determined by Landlord) of the deductibles on
insurance claims and the cost of, policy or policies of insurance covering loss
or damage to and/or destruction of the Premises (excluding routine maintenance
and repairs and incidental damage or destruction caused by accidents or
vandalism for which Tenant is responsible under Paragraph 10) in the amount of
the full replacement value thereof, providing protection against those perils
included within the classification of “all risks” insurance and flood and/or
earthquake insurance, if available, plus a policy of rental income insurance in
the amount of one hundred (100%) percent of twelve (12) months Basic Rent, plus
sums paid as Additional Rent. If such insurance cost is increased due to
Tenant’s use of the Premises, Tenant agrees to pay to Landlord the full cost of
such increase. Tenant shall have no interest in nor any right to the proceeds of
any insurance procured by Landlord for the Premises.

In addition and notwithstanding anything to the contrary in this Paragraph 17,
each party to this Lease hereby waives all rights of recovery against the other
party or its officer, employees, agents and representatives for loss or damage
to its property or the property of others under its control, arising from any
cause insured against under the fire and extended coverage (excluding, however,
any loss resulting from Hazardous Material contamination of the Property)
required to be maintained by the terms of this Lease Agreement to the extent
full reimbursement of the loss/claim is received by the insured party. Each
party required to carry property insurance hereunder shall cause the policy
evidencing such insurance to include a provision permitting such release of
liability (“waiver of subrogation endorsement”) provided, however, that if the
insurance policy of either releasing party prohibits such waiver, then this
waiver shall not take effect until consent to such waiver is obtained; provided,
however, that if the insurance policy of either releasing party prohibits such
waiver, then this waiver shall not take effect until consent to such waiver is
obtained. If such waiver is so prohibited, the insured party affected shall
promptly notify the other party thereof. In the event the waivers are issued to
the parties and are not valid under current policies and/or subsequent insurance
policies, the non-complying party will provide, to the other party, 30 days
advance notification of the cancellation of the subrogation waiver, in which
case neither party will provide such subrogation waiver thereafter and this
Paragraph will be null and void. The foregoing waiver of subrogation shall not
include any loss resulting from Hazardous Material contamination of the Property
or any insurance coverage relating thereto.

 

Multi Tenant/Single Parcel   Page 11 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

18. INDEMNIFICATION. Landlord shall not be liable to Tenant and Tenant hereby
waives all claims against Landlord for any injury to or death of any person or
damage to or destruction of property in or about the Premises by or from any
cause whatsoever, including, without limitation, gas, fire, oil, electricity or
leakage of any character from the roof, walls, basement or other portion of the
Premises but excluding, however, the willful misconduct or negligence of
Landlord, its agents, servants, employees, invitees or contractors of which
negligence Landlord has knowledge and reasonable time to correct. Subject to the
last two sentences in Paragraph 17 and except as to injury to persons or damage
to property to the extent arising from the willful misconduct or the negligence
of Landlord, its agents, servants, employees, invitees, or contractors, Tenant
shall hold Landlord harmless from and defend Landlord against any and all
expenses, including reasonable attorneys’ fees, in connection therewith, arising
out of any injury to or death of any person or damage to or destruction of
property occurring in, on or about the Premises, or any part thereof, from any
cause whatsoever, accruing and/or occurring during the Term of this Lease.

19. COMPLIANCE.

A. Tenant, at its sole cost and expense, shall promptly comply with all laws,
statutes, ordinances and governmental rules, regulations or requirements now or
hereafter in effect which regulate Tenant’s use of the Premises; with the
requirements of any board of fire underwriters or other similar body now or
hereafter constituted; and with any direction or occupancy certificate issued
pursuant to law by any public officer; provided, however, that no such failure
shall be deemed a breach of the provisions if Tenant, immediately upon
notification, commences to remedy or rectify said failure. The judgment of any
court of competent jurisdiction or the admission of Tenant in any action against
Tenant, whether Landlord be a party thereto or not, that Tenant has violated any
such law, statute, ordinance or governmental rule, regulation, requirement,
direction or provision, shall be conclusive of that fact as between Landlord and
Tenant. Tenant shall, at its sole cost and expense, comply with any and all
requirements pertaining to said Premises, of any insurance organization or
company, necessary for the maintenance of reasonable fire and public liability
insurance covering requirements pertaining to said Premises. The provisions of
this Paragraph 19 shall survive the expiration or termination of this Lease

B. Notwithstanding anything to the contrary in Paragraph 19.A above, any
non-conformance of the improvements installed and paid for by Landlord as set
forth on Exhibit B, required to be corrected by the governing agency, shall be
corrected at the cost and expense of Landlord if such non-conformance exists as
of the Commencement Date of the Lease and further provided that such governing
agency’s requirement to correct the non-conformance is not initiated as a result
of: (i) any current and/or future improvements made by or for Tenant; or
(ii) any permit request made to a governing agency by or for Tenant. Any
non-conformance of the Premises occurring after the Commencement Date of this
Lease Agreement shall be the responsibility of Tenant to correct at Tenant’s
cost and expense.

20. LIENS. Tenant shall keep the Premises free from any liens arising out of any
work performed, materials furnished or obligation incurred by Tenant. In the
event that Tenant shall not, within ten (10) days following notice of the
imposition of such lien, cause the same to be released of record, Landlord shall
have, in addition to all other remedies provided herein and by law, the right,
but no obligation, to cause the same to be released by such means as it shall
deem proper, including payment of the claim giving rise to such lien. All sums
paid by Landlord for such purpose, and all expenses incurred by it in connection
therewith, shall be payable to Landlord by Tenant on demand with interest at the
higher of the (i) prime rate of interest as quote by the Bank of America or
(ii) Landlord’s borrowing rate (the “Interest Rate”).

21. ASSIGNMENT AND SUBLETTING.

A. Tenant shall not assign, transfer, or hypothecate the leasehold estate under
this Lease, or any interest therein, and shall not sublet the Premises, or any
part thereof, or any right or privilege appurtenant thereto, or suffer any other
person or entity to occupy or use the Premises, or any portion thereof, without,
in each case, the prior written consent of Landlord which consent will not be
unreasonably withheld. As a condition for granting this consent to any
assignment, transfer, or subletting, Landlord shall require that (i) the
sublease be a triple net sublease and that the basic rent due under any such
sublease be no less than the then current market rent with annual increases at
the then prevailing market rent, (ii) that the sublease shall not provide for
subtenant to have an option to extend the term of the sublease or an option to
expand the sublet space, and (iii) Tenant pay Landlord monthly throughout the
term of any approved sublease, as Additional Rent (and therefore subject to the
terms of Paragraph 4.C (“Late Charge”) and Paragraph 24 (“Bankruptcy and
Default”), all rents and/or additional consideration due Tenant from its
assignees, transferees, or subtenants in excess of the Rent payable by Tenant to
Landlord hereunder for the assigned, transferred and/or subleased space (“Excess
Rent”). Tenant shall, by thirty (30) days written notice, advise Landlord of its
intent to assign or transfer Tenant’s interest in the

 

Multi Tenant/Single Parcel   Page 12 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

Lease or sublet the Premises or any portion thereof for any part of the Term
hereof. Within thirty (30) days after receipt of said written notice, Landlord
may, in its sole discretion, elect to terminate this Lease as to the portion of
the Premises described in Tenant’s notice on the date specified in Tenant’s
notice by giving written notice of such election to terminate. If no such notice
to terminate is given to Tenant within said thirty (30) day period, Tenant may
proceed to locate an acceptable sublessee, assignee, or other transferee for
presentment to Landlord for Landlord’s approval, all in accordance with the
terms, covenants, and conditions of this Paragraph 21. If Tenant intends to
sublet the entire Premises and Landlord elects to terminate this Lease, this
Lease shall be terminated on the date specified in Tenant’s notice. If, however,
this Lease shall terminate pursuant to the foregoing with respect to less than
all the Premises, the Rent, as defined and reserved hereinabove shall be
adjusted on a pro rata basis to the number of square feet retained by Tenant,
and this Lease as so amended shall continue in full force and effect. In the
event Tenant is allowed to assign, transfer or sublet the whole or any part of
the Premises, with the prior written consent of Landlord, no assignee,
transferee or subtenant shall assign or transfer this Lease, either in whole or
in part, or sublet the whole or any part of the Premises, without also having
obtained the prior written consent of Landlord. Notwithstanding the above, in no
event shall Landlord consent to a sub-sublease. A consent of Landlord to one
assignment, transfer, hypothecation, subletting, occupation or use by any other
person shall not release Tenant from any of Tenant’s obligations hereunder or be
deemed to be a consent to any subsequent similar or dissimilar assignment,
transfer, hypothecation, subletting, occupation or use by any other person. Any
such assignment, transfer, hypothecation, subletting, occupation or use without
such consent shall be void and shall constitute a breach of this Lease by Tenant
and shall, at the option of Landlord exercised by written notice to Tenant,
terminate this Lease. The leasehold estate under this Lease shall not, nor shall
any interest therein, be assignable for any purpose by operation of law without
the written consent of Landlord. As a condition to its consent, Landlord shall
require Tenant to pay all expenses in connection with any and all subleases
and/or assignments and/or any amendments related thereto, including but not
limited to Landlord’s fees for the processing and administration of the consent
documentation and Landlord’s attorneys’ fees (if any), and Landlord shall
require Tenant’s subtenant, assignee or transferee (or other assignees or
transferees) to assume in writing all of the obligations under this Lease and
for Tenant to remain liable to Landlord under the Lease.

B. Notwithstanding the foregoing, Landlord and Tenant agree that it shall not be
unreasonable for Landlord to refuse to consent to a proposed assignment,
sublease or other transfer (“Proposed Transfer”) if the Premises or any other
portion of the Property would become subject to additional or different
Government Requirements as a direct or indirect consequence of the Proposed
Transfer and/or the Proposed Transferee’s use and occupancy of the Premises and
the Property. However, Landlord may, in its sole discretion, consent to such a
Proposed Transfer where Landlord is indemnified by Tenant and (i) Subtenant or
(ii) Assignee, in form and substance satisfactory to Landlord’s counsel, by
Tenant and/or Proposed Transferee from and against any and all costs, expenses,
obligations and liability arising out of the Proposed Transfer and/or the
Proposed Transferee’s use and occupancy of the Premises and the Property.

C. Any and all sublease agreement(s) between Tenant and any and all subtenant(s)
(which agreements must be consented to by Landlord, pursuant to the requirements
of this Lease) shall contain the following language:

“If Landlord and Tenant jointly and voluntarily elect, for any reason
whatsoever, to terminate the Master Lease prior to the scheduled Master Lease
termination date, then, if Landlord so elects, this Sublease (if then still in
effect) shall terminate concurrently with the termination of the Master Lease.
Subtenant expressly acknowledges and agrees that (1) the voluntary termination
of the Master Lease by Landlord and Tenant and the resulting termination of this
Sublease shall not give Subtenant any right or power to make any legal or
equitable claim against Landlord, including without limitation any claim for
interference with contract or interference with prospective economic advantage,
and (2) Subtenant hereby waives any and all rights it may have under law or at
equity against Landlord to challenge such an early termination of the Sublease,
and unconditionally releases and relieves Landlord, and its officers, directors,
employees and agents, from any and all claims, demands, and/or causes of action
whatsoever (collectively, “Claims”), whether such matters are known or unknown,
latent or apparent, suspected or unsuspected, foreseeable or unforeseeable,
which Subtenant may have arising out of or in connection with any such early
termination of this Sublease. Subtenant knowingly and intentionally waives any
and all protection which is or may be given by Section 1542 of the California
Civil Code which provides as follows: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with debtor.

 

Multi Tenant/Single Parcel   Page 13 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

The term of this Sublease is therefore subject to early termination. Subtenant’s
initials here below evidence (a) Subtenant’s consideration of and agreement to
this early termination provision, (b) Subtenant’s acknowledgment that, in
determining the net benefits to be derived by Subtenant under the terms of this
Sublease, Subtenant has anticipated the potential for early termination, and
(c) Subtenant’s agreement to the general waiver and release of Claims above.

 

Initials:                 

  Initials:                 ”

              Subtenant

                Tenant

22. SUBORDINATION AND MORTGAGES. In the event Landlord’s title or leasehold
interest is now or hereafter encumbered by a deed of trust, upon the interest of
Landlord in the land and buildings in which the demised Premises are located, to
secure a loan from a lender (hereinafter referred to as “Lender”) to Landlord,
Tenant shall, at the request of Landlord or Lender, execute in writing an
agreement (in form reasonably acceptable to Tenant), subordinating its rights
under this Lease to the lien of such deed of trust, or, if so requested,
agreeing that the lien of Lender’s deed of trust shall be or remain subject and
subordinate to the rights of Tenant under this Lease. Notwithstanding any such
subordination, Tenant’s possession under this Lease shall not be disturbed if
Tenant is not in default and so long as Tenant shall pay all Rent and observe
and perform all of the provisions set forth in this Lease and any subordination
agreement shall reflect the agreement of the Lender to the same.

Provided Tenant is not in default in the terms of this Lease, this Lease shall
not be subordinate to a mortgage or deed of trust unless the Lender holding such
mortgage or deed of trust enters into a written subordination, non-disturbance
and attornment agreement in which the Lender agrees that notwithstanding any
subordination of this Lease to such Lender’s mortgage or deed of trust, (i) such
Lender shall recognize all of Tenant’s rights under this Lease, and (ii) in the
event of a foreclosure, this Lease shall not be terminated so long as Tenant is
not in default of its obligations under this Lease, but shall continue in effect
and Tenant and such Lender (or any party acquiring the Premises through such
foreclosure) shall each be bound to perform the respective obligations of Tenant
and Landlord with respect to the Premises arising after such foreclosure.

23. ENTRY BY LANDLORD. Landlord reserves, and shall at all reasonable times
after at least twenty four (24) hours notice (except in emergencies) have the
right to enter the Premises to inspect them; to perform any services to be
provided by Landlord hereunder; to make repairs or provide any services to a
contiguous tenant(s) (if any); to submit the Premises to prospective purchasers,
mortgagers or tenants; to post notices of non-responsibility; and to alter,
improve or repair the Premises or other parts of the building, all without
abatement of Rent, and may erect scaffolding and other necessary structures in
or through the Premises where reasonably required by the character of the work
to be performed; provided, however that the business of Tenant shall be
interfered with to the least extent that is reasonably practical. Landlord
agrees to comply with any reasonable safety and/or security regulations imposed
by Tenant with respect to such entry, and shall only enter the Premises when
accompanied by Tenant or its agent (so long as Tenant makes itself reasonably
available for this purpose). Landlord may install “for lease” signs related to
the Premises only during the last 180 days of the Lease Term. Landlord shall
also have the right at any time to change the arrangement or location of
entrances or passageways, doors and doorways, and corridors, elevators, stairs,
toilets or other public parts of the Property and to change the name, number or
designation by which the Property is commonly known, and none of the foregoing
shall be deemed an actual or constructive eviction of Tenant, or shall entitle
Tenant to any reduction of Rent hereunder. Tenant agrees to cooperate with
Landlord and Landlord’s agents, employees and contractors so that the
responsibilities of Landlord under the Lease can be fulfilled in a reasonable
manner during normal business hours so that no extraordinary costs are incurred
by Landlord. Any entry to the Premises by Landlord for the purposes provided for
herein shall not under any circumstances be construed or deemed to be a forcible
or unlawful entry into or a detainer of the Premises or an eviction, actual or
constructive, of Tenant from the Premises or any portion thereof.

24. BANKRUPTCY AND DEFAULT. The commencement of a bankruptcy action or
liquidation action or reorganization action or insolvency action or an
assignment of or by Tenant for the benefit of creditors, or any similar action
undertaken by Tenant, or the insolvency of Tenant, shall, at Landlord’s option,
constitute a breach of this Lease by Tenant. If the trustee or receiver
appointed to serve during a bankruptcy, liquidation, reorganization, insolvency
or similar action elects to reject Tenant’s unexpired Lease, the trustee or
receiver shall notify Landlord in writing of its election within thirty (30 days
after an order for relief in a liquidation action or within thirty (30) days
after the commencement of any action.

 

Multi Tenant/Single Parcel   Page 14 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

Within thirty (30) days after the court approval of the assumption of this
Lease, the trustee or receiver shall cure (or provide adequate assurance to the
reasonable satisfaction of Landlord that the trustee or receiver shall cure) any
and all previous defaults under the unexpired Lease and shall compensate
Landlord for all actual pecuniary loss and shall provide adequate assurance of
future performance under said Lease to the reasonable satisfaction of Landlord.
Adequate assurance of future performance, as used herein, includes, but shall
not be limited to: (i) assurance of source and payment of Rent, and other
consideration due under this Lease; (ii) assurance that the assumption or
assignment of this Lease will not breach substantially any provision, such as
radius, location, use, or exclusivity provision, in any agreement relating to
the above described Premises.

Nothing contained in this section shall affect the existing right of Landlord to
refuse to accept an assignment upon commencement of or in connection with a
bankruptcy, liquidation, reorganization or insolvency action or an assignment of
Tenant for the benefit of creditors or other similar act. Nothing contained in
this Lease shall be construed as giving or granting or creating an equity in the
demised Premises to Tenant. In no event shall the leasehold estate under this
Lease, or any interest therein, be assigned by voluntary or involuntary
bankruptcy proceeding without the prior written consent of Landlord. In no event
shall this Lease or any rights or privileges hereunder be an asset of Tenant
under any bankruptcy, insolvency or reorganization proceedings.

The failure to perform or honor any covenant, condition or representation made
under this Lease shall constitute a default under this Lease by Tenant upon
expiration of the appropriate grace period hereinafter provided. Tenant shall
have a period of five (5) days from the date of written notice from Landlord
within which to cure any default in the payment of Rent or adjustment thereto.
Tenant shall have a period of thirty (30) days from the date of written notice
from Landlord within which to cure any other non-monetary default under this
Lease; provided, however, that with respect to non-monetary defaults not
involving Tenant’s failure to pay Basic Rent or Additional Rent, Tenant shall
not be in default if (i) more than thirty (30) days is required to cure such
non-monetary default and (ii) Tenant commences cure of such default as soon as
reasonably practicable after receiving written notice of such default from
Landlord and thereafter continuously and with due diligence prosecutes such cure
to completion. Upon an uncured default of this Lease by Tenant, Landlord shall
have the following rights and remedies in addition to any other rights or
remedies available to Landlord at law or in equity:

(a) The rights and remedies provided for by California Civil Code Section 1951.2
including but not limited to, recovery of the worth at the time of award of the
amount by which the unpaid Rent for the balance of the Term after the time of
award exceeds the amount of rental loss for the same period that Tenant proves
could be reasonably avoided, as computed pursuant to subsection (b) of said
Section 1951.2. Any proof by Tenant under subparagraphs (2) and (3) of
Section 1951.2 of the California Civil Code of the amount of rental loss that
could be reasonably avoided shall be made in the following manner: Landlord and
Tenant shall each select a licensed real estate broker in the business of
renting property of the same type and use as the Premises and in the same
geographic vicinity. Such two real estate brokers shall select a third licensed
real estate broker, and the three licensed real estate brokers so selected shall
determine the amount of the Rent loss that could be reasonably avoided from the
balance of the Term of this Lease after the time of award. The decision of the
majority of said licensed real estate brokers shall be final and binding upon
the parties hereto. As part of such damages, Landlord shall have the right to
recover that portion of any leasing commission paid by Landlord in connection
with this Lease applicable to the unexpired Term of this Lease.

(b) The rights and remedies provided by California Civil Code Section which
allows Landlord to continue the Lease in effect and to enforce all of its rights
and remedies under this Lease, including the right to recover Rent as it becomes
due, for so long as Landlord does not terminate Tenant’s right to possession;
acts of maintenance or preservation, efforts to relet the Premises, or the
appointment of a receiver upon Landlord’s initiative to protect its interest
under this Lease shall not constitute a termination of Tenant’s right to
possession.

(c) The right to terminate this Lease by giving notice to Tenant in accordance
with applicable law.

(d) To the extent permitted by law, the right and power to enter the Premises
and remove therefrom all persons and property, to store such property in a
public warehouse or elsewhere at the cost of and for the account of Tenant, and
to sell such property and apply such proceeds therefrom pursuant to applicable
California law. Landlord may from time to time sublet the Premises or any part
thereof for such term or terms (which may extend beyond the Term of this Lease)
and at such Rent and such other terms as Landlord in its reasonable sole
discretion may deem advisable, with the right to make alterations and repairs to
the Premises. Upon each subletting, (i) Tenant shall be immediately liable to
pay Landlord, in addition to indebtedness other than Rent due hereunder, the
reasonable cost of such subletting, including, but not limited to, reasonable
attorneys’ fees, and any real estate commissions actually paid, and the cost of

 

Multi Tenant/Single Parcel   Page 15 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

such reasonable alterations and repairs incurred by Landlord and the amount, if
any, by which the Rent hereunder for the period of such subletting (to the
extent such period does not exceed the Term hereof) exceeds the amount to be
paid as Rent for the Premises for such period or (ii) at the option of Landlord,
rents received from such subletting shall be applied first to payment of
indebtedness other than Rent due hereunder from Tenant to Landlord; second, to
the payment of any costs of such subletting and of such alterations and repairs;
third, to payment of Rent due and unpaid hereunder; and the residue, if any,
shall be held by Landlord and applied in payment of future Rent as the same
becomes due hereunder. If Tenant has been credited with any Rent to be received
by such subletting under option (i) and such Rent shall not be promptly paid to
Landlord by the subtenant(s), or if such rentals received from such subletting
under option (ii) during any month be less than that to be paid during the month
by Tenant hereunder, Tenant shall pay any such deficiency to Landlord. Such
deficiency shall be calculated and paid monthly. No taking possession of the
Premises by Landlord shall be construed as an election on its part to terminate
this Lease unless a written notice of such intention be given to Tenant.
Notwithstanding any such subletting without termination, Landlord may at any
time hereafter elect to terminate this Lease for such previous breach.

(e) The right to have a receiver appointed for Tenant upon application by
Landlord, to take possession of the Premises and to apply any rental collected
from the Premises and to exercise all other rights and remedies granted to
Landlord pursuant to subparagraph (e) above.

25. ABANDONMENT. Tenant shall not vacate or abandon the Premises at any time
during the Term of this Lease and if Tenant shall abandon, vacate or surrender
said Premises, or be dispossessed by the process of law, or otherwise, any
personal property belonging to Tenant and left on the Premises shall be deemed
to be abandoned, at the option of Landlord, except such property as may be
mortgaged to Landlord. Notwithstanding the above, Tenant shall not be in default
under the Lease if it leaves all or any part of Premises vacant so long as
(i) Tenant is performing all of its other obligations under the Lease including
the obligation to pay Rent (ii) Tenant provides on-site security during normal
business hours for those parts of the Premises left vacant, (iii) such vacancy
does not materially and adversely affect the validity or coverage of any policy
of insurance carried by Landlord with respect to the Premises, and (iv) the
utilities and heating and ventilation systems are operated and maintained to the
extent necessary to prevent damage to the Premises or its systems.

26. DESTRUCTION. In the event the Premises are destroyed in whole or in part
from any cause, except for routine maintenance and repairs and incidental damage
and destruction caused from vandalism and accidents for which Tenant is
responsible under Paragraph 10, Landlord may, at its option:

(a) Rebuild or restore the Premises to their condition prior to the damage or
destruction, or

(b) Terminate this Lease (providing that the Premises is damaged to the extent
of 33 1/3% or more of the replacement cost, exclusive of footings, foundations
and floor slabs).

If Landlord does not give Tenant notice in writing within thirty (30) days from
the destruction of the Premises of its election to either rebuild and restore
them, or to terminate this Lease, Landlord shall be deemed to have elected to
rebuild or restore them, in which event Landlord agrees, at its expense except
for any deductible, which is the responsibility of the Tenant, promptly to
rebuild or restore the Premises to their condition prior to the damage or
destruction. Tenant shall be entitled to a reduction in Rent from the date of
such damage or destruction, provided Tenant is not using any portion of such
damaged area, while such repair is being made in the proportion that the area of
the Premises rendered untenantable by such damage bears to the total area of the
Premises. If Landlord initially estimates that the rebuilding or restoration
will exceed 180 days or if Landlord does not complete the rebuilding or
restoration within one hundred eighty (180) days following the date of
destruction (such period of time to be extended for delays caused by the fault
or neglect of Tenant or because of Acts of God, acts of public agencies, labor
disputes, strikes, fires, freight embargos, rainy or stormy weather, inability
to obtain materials, supplies or fuels, acts of contractors or subcontractors,
or delay of the contractors or subcontractors due to such causes or other
contingencies beyond the control of Landlord), then Tenant shall have the right
to terminate this Lease by giving written notice to Landlord within five days
following the date Tenant receives Landlord’s written notice stating that the
restoration will exceed 180 days. Regardless of whether Landlord and/or Tenant
elects to terminate the Lease early as provided herein, Tenant shall remain
liable for the insurance deductible as it relates to the Leased Premises.
Notwithstanding anything herein to the contrary, Landlord’s obligation to
rebuild or restore shall be limited to the building and interior improvements
constructed by Landlord as they existed as of the Commencement Date of the Lease
and shall not include restoration of Tenant’s trade fixtures, equipment,
merchandise, or any improvements, alterations or additions made by Tenant to the
Premises, which Tenant shall forthwith replace or fully repair at Tenant’s sole
cost and expense provided this Lease is not canceled according to the provisions
above.

 

Multi Tenant/Single Parcel   Page 16 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

Unless this Lease is terminated pursuant to the foregoing provisions, this Lease
shall remain in full force and effect. Tenant hereby expressly waives the
provision of Section 1932, Subdivision 2, in Section 1933, Subdivision 4 of the
California Civil Code.

In any event that the building in which the Premises are situated is damaged or
destroyed to the extent of not less than 33 1/3% of the replacement cost
thereof, Landlord may elect to terminate this Lease, whether the Premises be
injured or not. Notwithstanding anything to the contrary herein, Landlord may
terminate this lease in the event of an uninsured event or if insurance proceeds
are insufficient to cover one hundred percent of the rebuilding costs net of the
deductible.

Without regard to whether this Lease is terminated pursuant to the foregoing,
Tenant, upon demand by Landlord, shall pay to Landlord the deductibles from any
casualty policy Landlord carries pursuant to Paragraph 17 (“Property
Insurance”).

27. EMINENT DOMAIN. If all or any part of the Premises shall be taken by any
public or quasi-public authority under the power of eminent domain or conveyance
in lieu thereof, this Lease shall terminate as to any portion of the Premises so
taken or conveyed on the date when title vests in the condemnor, and Landlord
shall be entitled to any and all payment, income, rent, award, or any interest
therein whatsoever which may be paid or made in connection with such taking or
conveyance, and Tenant shall have no claim against Landlord or otherwise for the
value of any unexpired Term of this Lease. Notwithstanding the foregoing
sentence, any compensation specifically awarded Tenant for loss of business,
Tenant’s personal property, moving costs or loss of goodwill, shall be and
remain the property of Tenant.

If any action or proceeding is commenced for such taking of the Premises or any
part thereof, or if Landlord is advised in writing by any entity or body having
the right or power of condemnation of its intention to condemn the Premises or
any part thereof, then Landlord shall have the right to terminate this Lease by
giving Tenant written notice thereof within sixty (60) days of the date of
receipt of said written advice, or commencement of said action or proceeding, or
taking conveyance, which termination shall take place as of the first to occur
of the last day of the calendar month next following the month in which such
notice is given or the date on which title to the Premises shall vest in the
condemnor.

In the event of such a partial taking or conveyance of the Premises, if the
portion of the Premises taken or conveyed is so substantial that the Tenant can
no longer reasonably conduct its business, Tenant shall have the privilege of
terminating this Lease within sixty (60) days from the date of such taking or
conveyance, upon written notice to the Landlord of its intention so to do, and
upon giving of such notice this Lease shall terminate on the last day of the
calendar month next following the month in which such notice is given, upon
payment by Tenant of the Rent from the date of such taking or conveyance to the
date of termination.

If a portion of the Premises be taken by condemnation or conveyance in lieu
thereof and neither Landlord nor Tenant shall terminate this Lease as provided
herein, this Lease shall continue in full force and effect as to the part of the
Premises not so taken or conveyed, and the Rent herein shall be apportioned as
of the date of such taking or conveyance so that thereafter the Rent to be paid
by Tenant shall be in the ratio that the area of the portion of the Premises not
so taken or conveyed bears to the total area of the Premises prior to such
taking.

28. SALE OR CONVEYANCE BY LANDLORD. In the event of a sale or conveyance of the
Premises or any interest therein, by any owner of the reversion then
constituting Landlord, the transferor shall thereby be released from any further
liability upon any of the terms, covenants or conditions (express or implied)
herein contained in favor of Tenant, and in such event, insofar as such transfer
is concerned, Tenant agrees to look solely to the responsibility of the
successor in interest of such transferor in and to the Premises and this Lease.
This Lease shall not be affected by any such sale or conveyance, and Tenant
agrees to attorn to the successor in interest of such transferor.

Upon any sale or transfer, (i) Landlord shall not be released from any then
outstanding liability arising under this Lease during the period preceding the
date of transfer, and (ii) Landlord shall not be relieved of the obligations
under the Lease which may accrue after the date of a sale or other transfer
unless the transferee agrees in writing to assume and be bound by the terms of
this Lease and to perform all obligations of the Landlord under the Lease which
may accrue after the date of such transfer.

29. ATTORNMENT TO LENDER OR THIRD PARTY. In the event the interest of Landlord
in the land and buildings in which the Leased Premises are located (whether such
interest of Landlord is a fee title interest or a leasehold interest) is
encumbered by deed of trust, and such interest is acquired by the lender or any
third party through judicial foreclosure or by exercise of a power of sale at
private trustee’s foreclosure sale, Tenant hereby agrees to attorn to the
purchaser at any such judicial foreclosure or

 

Multi Tenant/Single Parcel   Page 17 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

foreclosure sale and to recognize such purchaser as the Landlord under this
Lease. In the event the lien of the deed of trust securing the loan from a
Lender to Landlord is prior and paramount to the Lease, this Lease shall
nonetheless continue in full force and effect for the remainder of the unexpired
Term hereof, at the same rental herein reserved and upon all the other terms,
conditions and covenants herein contained.

30. HOLDING OVER. Any holding over by Tenant after expiration or other
termination of the Term of this Lease with the written consent of Landlord
delivered to Tenant shall not constitute a renewal or extension of the Lease or
give Tenant any rights in or to the Leased Premises except as expressly provided
in this Lease. Any holding over after the expiration or other termination of the
Term of this Lease, with the consent of Landlord, shall be construed to be a
tenancy from month to month, on the same terms and conditions herein specified
insofar as applicable except that the monthly Basic Rent shall be increased to
an amount equal to two hundred (200%) percent of the monthly Basic Rent required
during the last month of the Lease term; provided, however, that the monthly
Rent shall be prorated based on the actual number of days in the month for any
partial month of the holding over.

31. CERTIFICATE OF ESTOPPEL. Tenant shall at any time within ten (10) days of
receipt of notice from Landlord execute, acknowledge and deliver to Landlord a
statement in writing (i) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect) and the
date to which the Rent and other charges are paid in advance, if any, and
(ii) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults, if any,
are claimed. Any such statement may be conclusively relied upon by any
prospective purchaser or encumbrancer of the Premises. Tenant’s failure to
deliver such statement within such time shall be conclusive upon Tenant that
this Lease is in full force and effect, without modification except as may be
represented by Landlord; that there are no uncured defaults in Landlord’s
performance, and that not more than one month’s Rent has been paid in advance.

32. CONSTRUCTION CHANGES. It is understood that the description of the Premises
and the location of ductwork, plumbing and other facilities therein are subject
to such minor changes as Landlord or Landlord’s architect determines to be
desirable in the course of construction of the Premises, and no such changes
shall affect this Lease or entitle Tenant to any reduction of Rent hereunder or
result in any liability of Landlord to Tenant. Landlord does not guarantee the
accuracy of any drawings supplied to Tenant and verification of the accuracy of
such drawings rests with Tenant.

33. RIGHT OF LANDLORD TO PERFORM. All terms, covenants and conditions of this
Lease to be performed or observed by Tenant shall be performed or observed by
Tenant at Tenant’s sole cost and expense and without any reduction of rent. If
Tenant shall fail to pay any sum of money, or other Rent, required to be paid by
it hereunder and such failure shall continue for five (5) days after written
notice thereof by Landlord or shall fail to perform any other term of covenant
hereunder on its part to be performed, and such failure shall continue for
thirty (30) days after written notice thereof by Landlord (or such longer grace
period as shall be provided under Paragraph 24), Landlord, without waiving or
releasing Tenant from any obligation of Tenant hereunder, may, but shall not be
obliged to, make any such payment or perform any such other term or covenant on
Tenant’s part to be performed. All sums so paid by Landlord and all necessary
costs of such performance by Landlord together with interest thereon at the rate
of the prime rate of interest per annum as quoted by the Bank of America from
the date of such payment or performance by Landlord, shall be paid (and Tenant
covenants to make such payment) to Landlord within five (5) business days after
demand by Landlord, and Landlord shall have (in addition to any other right or
remedy of Landlord) the same rights and remedies in the event of nonpayment by
Tenant as in the case of failure by Tenant in the payment of Rent hereunder.

34. ATTORNEYS’ FEES.

A. In the event that Landlord should bring suit for the possession of the
Premises, for the recovery of any sum due under this Lease, or because of the
breach of any provision of this Lease, or for any other relief against Tenant
hereunder, then all costs and expenses, including reasonable attorneys’ fees,
incurred by Landlord therein shall be paid by Tenant, which obligation on the
part of Tenant shall be deemed to have accrued on the date of the commencement
of such action and shall be enforceable whether or not the action is prosecuted
to judgment.

B. Should Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant’s occupancy hereunder, Tenant shall pay
to Landlord its costs and expenses incurred in such suit, including reasonable
attorney’s fees.

C. Any deposition of Landlord and/or its agents, whether initiated by Landlord
or Tenant, shall be administered and taken at Landlord’s place of business.

 

Multi Tenant/Single Parcel   Page 18 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

35. WAIVER. The waiver by either party of the other party’s failure to perform
or observe any term, covenant or condition herein contained to be performed or
observed by such waiving party shall not be deemed to be a waiver of such term,
covenant or condition or of any subsequent failure of the party failing to
perform or observe the same or any other such term, covenant or condition
therein contained, and no custom or practice which may develop between the
parties hereto during the Term hereof shall be deemed a waiver of, or in any way
affect, the right of either party to insist upon performance and observance by
the other party in strict accordance with the terms hereof.

36. NOTICES. All notices, demands, requests, advices or designations which may
be or are required to be given by either party to the other hereunder shall be
in writing. All notices, demands, requests, advices or designations by Landlord
to Tenant shall be sufficiently given, made or delivered if personally served on
Tenant by leaving the same at the Premises or if sent by United States certified
or registered mail, postage prepaid or by a reputable commercial carrier’s same
day or overnight service addressed to Tenant at the Premises. All notices,
demands, requests, advices or designations by Tenant to Landlord shall be sent
by United States certified or registered mail, postage prepaid, or by a
reputable commercial carrier’s same day or overnight service addressed to
Landlord at its offices at: JOHN ARRILLAGA SURVIVOR’S TRUST, 2560 MISSION
COLLEGE BLVD., SUITE 101, SANTA CLARA, CA 95054. Each notice, request, demand,
advice or designation referred to in this Paragraph shall be deemed received on
the date of the personal service or receipt or refusal to accept receipt of the
mailing thereof in the manner herein provided, as the case may be. Either party
shall have the right, upon ten (10) days written notice to the other, to change
the address as noted herein; however, Landlord shall send Tenant notices to only
one address of Tenant as identified above.

37. EXAMINATION OF LEASE. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and this instrument is not effective as a lease or otherwise until its execution
and delivery by both Landlord and Tenant.

38. DEFAULT BY LANDLORD. Landlord shall not be in default unless Landlord fails
to perform obligations required of Landlord within a reasonable time, but in no
event earlier than (30) days after written notice by Tenant to Landlord and to
the holder of any first mortgage or deed of trust covering the Premises whose
name and address shall have heretofore been furnished to Tenant in writing,
specifying wherein Landlord has failed to perform such obligations; provided,
however, that if the nature of Landlord’s obligations is such that more than
thirty (30) days are required for performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.

39. CORPORATE AUTHORITY. If Tenant is a corporation (or a partnership), each
individual executing this Lease on behalf of said corporation (or partnership)
represents and warrants that he is duly authorized to execute and deliver this
Lease on behalf of said corporation (or partnership) in accordance with the
by-laws of said corporation (or partnership in accordance with the partnership
agreement) and that this Lease is binding upon said corporation (or partnership)
in accordance with its terms. If Tenant is a corporation, Tenant shall, within
thirty (30) days after execution of this Lease, deliver to Landlord a certified
copy of the resolution of the Board of Directors of said corporation authorizing
or ratifying the specific execution of this Lease by the individual executing
said Lease. In lieu of said corporate resolution, Tenant may provide Landlord
with an outside legal opinion stating that the party executing this Lease on
behalf of Tenant is authorized to do so by the Board of Directors.

40. LIMITATION OF LIABILITY. In consideration of the benefits accruing
hereunder, Tenant and all successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:

(a) the sole and exclusive remedy shall be against Landlord’s interest in the
Premises leased herein;

(b) no partner of Landlord shall be sued or named as a party in any suit or
action (except as may be necessary to secure jurisdiction of the partnership);

(c) no service of process shall be made against any partner of Landlord (except
as may be necessary to secure jurisdiction of the partnership);

(d) no partner of Landlord shall be required to answer or otherwise plead to any
service of process;

(e) no judgment will be taken against any partner of Landlord;

 

Multi Tenant/Single Parcel   Page 19 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

(f) any judgment taken against any partner of Landlord may be vacated and set
aside at any time without hearing;

(g) no writ of execution will ever be levied against the assets of any partner
of Landlord;

(h) these covenants and agreements are enforceable both by Landlord and also by
any partner of Landlord.

Tenant agrees that each of the foregoing covenants and agreements shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by statute or at common law.

41. SIGNS. No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or printed or affixed on or to any part of the outside of
the Building or any exterior windows of the Building without the written consent
of Landlord first had and obtained and Landlord shall have the right to remove
any such sign, placard, picture, advertisement, name or notice without notice to
Tenant and at the expense of Tenant. If Tenant is allowed to print or affix or
in any way place a sign in, on, or about the Premises, upon expiration or other
sooner termination of this Lease, Tenant at Tenant’s sole cost and expense shall
both remove such sign and repair all damage in such a manner as to restore all
aspects of the appearance of the Premises to the condition prior to the
placement of said sign.

All approved signs or lettering on outside shall be printed, painted, affixed or
inscribed at the expense of Tenant by a person approved of by Landlord.

Tenant shall not place anything or allow anything to be placed near the glass of
any window, door partition or wall which may appear unsightly from outside the
Premises.

42. CONSENT. Whenever the consent of one party to the other is required
hereunder, such consent shall not be unreasonably withheld.

43. AUTHORITY TO EXECUTE. The parties executing this Lease Agreement hereby
warrant and represent that they are properly authorized to execute this Lease
Agreement and bind the parties on behalf of whom they execute this Lease
Agreement and to all of the terms, covenants and conditions of this Lease
Agreement as they relate to the respective parties hereto.

44. HAZARDOUS MATERIALS. Landlord and Tenant agree as follows with respect to
the existence or use of “Hazardous Materials” (as defined herein) on, in, under
or about the Premises and real property located beneath said Premises and the
Common Areas of the Parcel, which includes the entire parcel of land on which
the Premises are located as shown in Green on Exhibit A attached hereto
(hereinafter collectively referred to as the “Property”):

A. As used herein, the term “Hazardous Materials” shall mean any material,
waste, chemical, mixture or byproduct which is or hereafter is defined, listed
or designated under Environmental Laws (defined below) as a pollutant, or as a
contaminant, or as a toxic or hazardous substance, waste or material, or any
other unwholesome, hazardous, toxic, biohazardous, or radioactive material,
waste, chemical, mixture or byproduct, or which is listed, regulated or
restricted by any Environmental Law (including, without limitation, petroleum
hydrocarbons or any distillates or derivatives or fractions thereof,
polychlorinated biphenyls, or asbestos). As used herein, the term “Environmental
Laws” shall mean any applicable Federal, State of California or local government
law (including common law), statute, regulation, rule, ordinance, permit,
license, order, requirement, agreement, or approval, or any determination,
judgment, directive, or order of any executive or judicial authority at any
level of Federal, State of California or local government (whether now existing
or subsequently adopted or promulgated) relating to pollution or the protection
of the environment, ecology, natural resources, or public health and safety.

B. Tenant shall obtain Landlord’s written consent, which may be withheld in
Landlord’s discretion, prior to the occurrence of any Tenant’s Hazardous
Materials Activities (defined below); provided, however, that Landlord’s consent
shall not be required for normal use in compliance with applicable Environmental
Laws of customary household and office supplies (Tenant shall first provide
Landlord with a list of said materials use), such as mild cleaners, lubricants
and copier toner. As used herein, the term “Tenant’s Hazardous Materials
Activities” shall mean any and all use, handling, generation, storage, disposal,
treatment, transportation, release, discharge, or emission of any Hazardous
Materials on, in, beneath, to, from, at or about the Property, in connection
with Tenant’s use of the Property, or by Tenant or by any of Tenant’s agents,
employees, contractors, vendors, invitees, visitors or its future subtenants or
assignees. Tenant agrees that any and all Tenant’s Hazardous Materials
Activities shall be conducted in strict, full compliance with applicable
Environmental Laws at Tenant’s expense, and shall not result in any
contamination of the Property or the environment. Tenant shall not discharge any

 

Multi Tenant/Single Parcel   Page 20 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

Hazardous Materials in the plumbing, sewer and/or storm drains in the Premises
and/or Parcel. Tenant agrees to provide Landlord with prompt written notice of
any spill or release of Hazardous Materials at the Property during the term of
the Lease of which Tenant becomes aware, and further agrees to provide Landlord
with prompt written notice of any violation of Environmental Laws in connection
with Tenant’s Hazardous Materials Activities of which Tenant becomes aware. In
the event Tenant’s Hazardous Materials Activities includes radioactive
materials, Tenant acknowledges and agrees that all such radioactive materials
use shall cease in sufficient time prior to the Lease Termination Date to enable
Tenant to obtain complete closure and complete decommissioning of the Premises
by all applicable governing agencies (local and State) by no later than the
Lease Termination Date. If Tenant’s Hazardous Materials Activities involve
Hazardous Materials other than normal use of customary household and office
supplies, Tenant also agrees that Tenant shall at Tenant’s costs and expense:
(i) install such Hazardous Materials monitoring, storage and containment devices
as required by applicable Environmental Law and/or the governing agencies
(however, in no event shall Tenant discard any Hazardous Materials in the
Building plumbing system and/or the Building sewer system) and (ii) deliver to
Landlord by April 1, 2008 and on April 1 of each year thereafter during the Term
of this Lease and any extended Term thereof, a written report prepared by a
licensed, qualified environmental consultant, reasonably acceptable to Landlord,
which confirms that Tenant is in compliance with all applicable Environmental
Laws with respect to Tenant’s Hazardous Materials Activities at the Premises or
if not in compliance, the corrective action required; said report shall include
a list of the Hazardous Materials used, stored and/or disposed at the Premises
and the location(s) within the Premises of such Hazardous Materials use, storage
and/or disposal. Tenant, at its expense, shall promptly undertake and complete
any and all steps necessary to be in full compliance with applicable
Environmental Laws and to fully correct any and all problems or deficiencies
addressed in said report; and Tenant shall promptly provide Landlord with
documentation of all such corrective action taken.

C. Prior to termination or expiration of the Lease, Tenant, at its expense,
shall (i) properly remove from the Property all Hazardous Materials which come
to be located at the Property in connection with Tenant’s Hazardous Materials
Activities, and (ii) fully comply with and complete all facility closure
requirements of applicable Environmental Laws regarding Tenant’s Hazardous
Materials Activities, including but not limited to (x) properly restoring and
repairing the Property to the extent damaged by such closure activities, and
(y) obtaining from the local Fire Department or other appropriate governmental
authority with jurisdiction a written concurrence that closure has been
completed in compliance with applicable Environmental Laws. Tenant shall
promptly provide Landlord with copies of any claims, notices, work plans, data
and reports prepared, received or submitted in connection with any such closure
activities.

D. If Landlord, in its sole discretion, believes that the Property has become
contaminated as a result of Tenant’s Hazardous Materials Activities, Landlord in
addition to any other rights it may have under this Lease or under Environmental
Laws or other laws, may enter upon the Property and conduct inspection, sampling
and analysis, including but not limited to obtaining and analyzing samples of
soil and groundwater, for the purpose of determining the nature and extent of
such contamination. Tenant shall promptly reimburse Landlord for the costs of
such an investigation, including but not limited to reasonable attorneys’ fees
Landlord incurs with respect to such investigation, that discloses Hazardous
Materials contamination for which Tenant is liable under this Lease.
Notwithstanding the above, Landlord may, at its option and in its sole and
absolute discretion, choose to perform remediation and obtain reimbursement for
cleanup costs as set forth herein from Tenant. Any cleanup costs incurred by
Landlord as the result of Tenant’s Hazardous Materials Activities shall be
reimbursed by Tenant within thirty (30) days of presentation of written
documentation of the expense to Tenant by Landlord. Such reimbursable costs
shall include, but not be limited to, any reasonable consultant and attorney
fees incurred by Landlord. Tenant shall take all actions necessary to preserve
any claims it has against third parties, including, but not limited to, its
insurers, for claims related to its operation, management of Hazardous Materials
or contamination of the Property. Except as may be required of Tenant by
applicable Environmental Laws, Tenant shall not perform any sampling, testing,
or drilling to identify the presence of any Hazardous Materials at the Property,
without Landlord’s prior written consent which may be withheld in Landlord’s
discretion. Tenant shall promptly provide Landlord with copies of any claims,
notices, work plans, data and reports prepared, received or submitted in
connection with any sampling, testing or drilling performed pursuant to the
preceding sentence.

E. Tenant shall indemnify, defend (with legal counsel acceptable to Landlord,
whose consent shall not unreasonably be withheld) and hold harmless Landlord,
its employees, assigns, successors, successors-in-interest, agents and
representatives from and against any and all claims (including but not limited
to third party claims from a private party or a government authority),
liabilities, obligations, losses, causes of action, demands, governmental
proceedings or directives, fines, penalties, expenses, costs (including but not
limited to reasonable attorneys’, consultants’ and other experts’ fees and
costs), and damages, which arise from or relate to: (i) Tenant’s Hazardous
Materials Activities; (ii) any Hazardous Materials contamination caused by
Tenant prior to the Commencement Date of the Lease; or (iii) the

 

Multi Tenant/Single Parcel   Page 21 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

breach of any obligation of Tenant under this Paragraph 44 (collectively,
“Tenant’s Environmental Indemnification”). Tenant’s Environmental
Indemnification shall include but is not limited to the obligation to promptly
and fully reimburse Landlord for losses in or reductions to rental income, and
diminution in fair market value of the Property. Tenant’s Environmental
Indemnification shall further include but is not limited to the obligation to
diligently and properly implement to completion, at Tenant’s expense, any and
all environmental investigation, removal, remediation, monitoring, reporting,
closure activities, or other environmental response action (collectively,
“Response Actions”). Tenant shall promptly provide Landlord with copies of any
claims, notices, work plans, data and reports prepared, received or submitted in
connection with any Response Actions.

It is agreed that the Tenant’s responsibilities related to Hazardous Materials
will survive the expiration or termination of this Lease and that Landlord may
obtain specific performance of Tenant’s responsibilities under this
Paragraph 44.

45. BROKERS. Tenant represents and warrants that it has not dealt with any real
estate brokers, agents, or finders in connection with the original Term of this
Lease, and knows of no real estate broker, agent or finder who is entitled to a
commission in connection with this Lease (“Lease Commission”). Tenant agrees to
defend, protect, indemnify and hold Landlord harmless from and against all
claims for brokerage commissions, finder’s fees, and other compensation made by
any broker, agent, or finder as consequence of the Tenant’s actions or dealings
with such broker, agent or finder. The parties hereto acknowledge that Landlord
will not pay a Lease Commission to any broker related to the original Term of
this Lease, or in the event this Lease is extended or the square footage leased
hereunder is increased for any reason whatsoever.

46. LANDLORD’S LIEN WAIVER: Landlord, within thirty (30) days after receipt of
request from Tenant, (which request is to include a list of property to be
covered by said Lien Waiver), shall execute and deliver Landlord’s standard Lien
Waiver as reasonably required by any supplier, lessor, or lender in connection
with the installation in the Premises of the Tenant’s personal property or trade
fixtures.

47. MISCELLANEOUS AND GENERAL PROVISIONS.

A. Use of Building Name. Tenant shall not, without the written consent of
Landlord, use the name of the building for any purpose other than as the address
of the business conducted by Tenant in the Premises.

B. Choice of Law; Severability. This Lease shall in all respects be governed by
and construed in accordance with the laws of the State of California. If any
provision of this Lease shall be invalid, unenforceable or ineffective for any
reason whatsoever, all other provisions hereof shall be and remain in full force
and effect.

C. Definition of Terms. The term “Premises” includes the space leased hereby and
any improvements now or hereafter installed therein or attached thereto. The
term “Landlord” or any pronoun used in place thereof includes the plural as well
as the singular and the successors and assigns of Landlord. The term “Tenant” or
any pronoun used in place thereof includes the plural as well as the singular
and individuals, firms, associations, partnerships and corporations, and their
and each of their respective heirs, executors, administrators, successors and
permitted assigns, according to the context hereof, and the provisions of this
Lease shall inure to the benefit of and bind such heirs, executors,
administrators, successors and permitted assigns.

The term “person” includes the plural as well as the singular and individuals,
firms, associations, partnerships and corporations. Words used in any gender
include other genders. If there be more than one Tenant the obligations of
Tenant hereunder are joint and several. The paragraph headings of this Lease are
for convenience of reference only and shall have no effect upon the construction
or interpretation of any provisions hereof.

D. Time Of Essence. Time is of the essence of this Lease and of each and all of
its provisions.

E. Quitclaim. At the expiration or earlier termination of this Lease, Tenant
shall execute, acknowledge and deliver to Landlord, within ten (10) days after
written demand from Landlord to Tenant, any quitclaim deed or other document
required by any reputable title company, licensed to operate in the State of
California, to remove the cloud or encumbrance created by this Lease from the
real property of which Tenant’s Premises are a part.

 

Multi Tenant/Single Parcel   Page 22 of 23   Initial:             



--------------------------------------------------------------------------------

BUILDING:

 

West Bayshore

PROPERTY:

  40-0002

UNIT:

  2

LEASE ID:

  0002-OPTI01-01

 

F. Incorporation of Prior Agreements; Amendments. This instrument along with any
exhibits and attachments hereto constitutes the entire agreement between
Landlord and Tenant relative to the Premises and this agreement and the exhibits
and attachments may be altered, amended or revoked only by an instrument in
writing signed by both Landlord and Tenant. Landlord and Tenant agree hereby
that all prior or contemporaneous oral agreements between and among themselves
and their agents or representatives relative to the leasing of the Premises are
merged in or revoked by this agreement.

G. Recording. Neither Landlord nor Tenant shall record this Lease or a short
form memorandum hereof without the consent of the other.

H. Amendments for Financing. Tenant further agrees to execute any reasonable
amendments required by a lender to enable Landlord to obtain financing, so long
as Tenant’s rights hereunder are not substantially affected.

I. Clauses, Plats and Riders. Clauses, plats and riders, if any, signed by
Landlord and Tenant and endorsed on or affixed to this Lease are a part hereof.

J. Diminution of Light, Air or View. Tenant covenants and agrees that no
diminution or shutting off of light, air or view by any structure which may be
hereafter erected (whether or not by Landlord) shall in any way affect this
Lease, entitle Tenant to any reduction of Rent hereunder or result in any
liability of Landlord to Tenant.

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the day and year last written below.

 

LANDLORD:     TENANT: JOHN ARRILLAGA SURVIVOR’S TRUST     OPTI, INC.       a
California corporation By  

 

    By  

--------------------------------------------------------------------------------

  John Arrillaga, Trustee       Date:  

 

    Title  

 

      Type or Print Name  

 

      Date:  

 

 

Multi Tenant/Single Parcel   Page 23 of 23   Initial:             